


Exhibit 10.18




EXECUTION COPY


    


LOAN AND SECURITY AGREEMENT
dated as of May 28, 2015
among
TFS FUNDING I, LLC,
as the Borrower,
TEREX FINANCIAL SERVICES, INC.,
as the Servicer,
INSTITUTIONAL SECURED FUNDING (JERSEY) LIMITED,
as the Conduit Lender
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as the Committed Lender
and
CREDIT SUISSE AG, NEW YORK BRANCH,
as the Administrative Agent, on behalf of the Secured Parties





714816500 14470169
716811044 14470169

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE I
LOANS AND SETTLEMENTS
1
 
Section 1.1
Loans; Commitment
1
 
Section 1.2
CP Funding
2
 
Section 1.3
Fees and Other Costs and Expenses
2
 
Section 1.4
Reductions and Increases in Commitment; Optional Prepayment; Mandatory
Prepayment
2
 
Section 1.5
Establishment of Collection Account
3
 
Section 1.6
Allocations and Distributions
4
 
Section 1.7
Extension of Scheduled Termination Dates
6
 
 
 
 
ARTICLE II
GRANT OF SECURITY INTEREST
6
 
Section 2.1
Grant of Security Interest
6
 
Section 2.2
Rights of the Hedge Counterparties
8
 
Section 2.3
Assignment of Agreements
8
 
Section 2.4
Continuing Security Interest
8
 
Section 2.5
Release of Collateral
8
 
 
 
 
ARTICLE III
ADMINISTRATION AND SERVICING
10
 
Section 3.1
Appointment of Servicer; Back-up Servicer
10
 
Section 3.2
Replacement of Servicer
11
 
Section 3.3
Periodic Report
12
 
Section 3.4
Custody of Receivable Files
12
 
Section 3.5
Servicer Fee
13
 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
13
 
Section 4.1
Representations and Warranties of Borrower and TFS
13
 
Section 4.2
Representations and Warranties of the Administrative Agent
15
 
 
 
 
ARTICLE V
COVENANTS
 
15
 
Section 5.1
Covenants of Borrower and Servicer
15
 
Section 5.2
Covenants of Administrative Agent
18
 
 
 
 
ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES
18
 
Section 6.1
Events of Default
18
 
Section 6.2
Remedies
19
 
 
 
 
ARTICLE VII
INDEMNIFICATION
19
 
Section 7.1
Indemnities by the Borrower and TFS
19
 
Section 7.2
Increased Cost and Reduced Return
21
 
Section 7.3
IRS Forms
22
 
 
 
 
ARTICLE VIII
CONDITIONS PRECEDENT
22


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page

 
Section 8.1
Conditions to Initial Loan
22
 
Section 8.2
Conditions to Each Loan
23
 
 
 
 
ARTICLE IX
MISCELLANEOUS
23
 
Section 9.1
Notices
23
 
Section 9.2
Amendments
24
 
Section 9.3
Waivers
24
 
Section 9.4
Successors and Assigns; Participations; Assignments; Addition of New Groups
24
 
Section 9.5
Intended Tax Characterization
25
 
Section 9.6
Confidentiality
25
 
Section 9.7
Agreement Not to Petition
26
 
Section 9.8
No Recourse
26
 
Section 9.9
No Right of Set-off
27
 
Section 9.10
Headings; Counterparts
27
 
Section 9.11
Cumulative Rights and Severability
27
 
Section 9.12
GOVERNING LAW
27
 
Section 9.13
WAIVER OF TRIAL BY JURY
27
 
Section 9.14
Costs and Expenses
27
 
Section 9.15
Submission to Jurisdiction
28
 
Section 9.16
Limitation of Liability
28
 
Section 9.17
Reinstatement
28
 
Section 9.18
Entire Agreement
28
 
Section 9.19
No Third Party Beneficiaries; Hedge Counterparties
29
 
Section 9.20
Survival
29
 
 
 
 
ARTICLE X
THE ADMINISTRATIVE AGENT
29
 
Section 10.1
Authorization and Action of Administrative Agent
29
 
Section 10.2
Agency Termination
29
 
Section 10.3
Administrative Agents’ Reliance, Etc
29
 
Section 10.4
Administrative Agent and Affiliates
30
 
Section 10.5
Indemnification
30
 
Section 10.6
Successor Administrative Agent
30
 
Section 10.7
Rating
31
 
Section 10.8
Failures by CS Entity as Hedge Counterparty
31
 
 
 
 
Schedule I
Definitions
 
 
 
 
 
 
Exhibit A
Form of Periodic Report
 
Exhibit B
Form of Transfer Request
 
Exhibit C
Form of Addition Notice
 
Exhibit D
Hedging Strategy
 




ii

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.

LOAN AND SECURITY AGREEMENT
LOAN AND SECURITY AGREEMENT, dated as of May 28, 2015 (as the same may be
amended, restated or otherwise modified from time to time, this “Agreement”)
among TFS FUNDING I, LLC, a Delaware limited liability company, as borrower (the
“Borrower”), TEREX FINANCIAL SERVICES, INC. (“TFS”), a Delaware corporation, as
servicer (in such capacity, the “Servicer”), the Conduit Lenders party hereto,
the Committed Lenders party hereto and CREDIT SUISSE AG, NEW YORK BRANCH, as the
Administrative Agent (the “Administrative Agent”). Certain capitalized terms
used herein, and certain rules of construction, are defined in Schedule I.
The parties hereto agree as follows:
ARTICLE I
LOANS AND SETTLEMENTS
Section 1.1    Loans; Commitment.
(a)    Making of Loans. Subject to the terms and conditions hereof, the Borrower
may, from time to time before the Commitment Termination Date, request the
Conduit Lender to make loans secured by the Collateral. Any such loan (a “Loan”)
(1) may be made by the Conduit Lender in its sole discretion and if not made by
the Conduit Lender, shall be made by the Committed Lender, in each case by
remitting funds to the Borrower on the Closing Date or a Borrowing Date. In
accordance with Section 1.1(c), all or part of such Loan may be made by a Lender
from amounts which would otherwise be applied by the Servicer to repay such
Lender’s Loan Amounts pursuant to Section 1.6(a)(iii).
(b)    Commitment. The Committed Lender hereby agrees, subject to Section 8.2
and the other terms and conditions hereof, to make Loans before the Commitment
Termination Date to the extent its Loan Amount would not thereby exceed the
Facility Limit. In no event shall the Conduit Lender have an obligation to make
a Loan hereunder.
(c)    Loan Requests. If the Periodic Report delivered on or prior to the
Reporting Date of any month or a loan request in the form of Exhibit C hereto
(an “Addition Notice”) delivered by the Borrower on any other Business Day, in
either case, at least two Business Days prior to a proposed Borrowing Date shall
specify (i) that additional Receivables will be added to the Financed
Receivables and (ii) a requested amount of an additional borrowing, which must
be in a minimum amount of $500,000 (or, if less, an amount equal to the Maximum
Borrowing after giving effect to any payments on the related Settlement Date, if
such additional borrowing will be on a Settlement Date) the Conduit Lender, or
the Committed Lender if the Conduit Lender has determined not to make such
requested Loan, shall, subject to the terms and conditions hereof, transfer to
the Borrower’s Account the requested proceeds of such Loan by 12:00 p.m. (New
York time) on the related Borrowing Date. To the extent the Servicer is
permitted to commingle funds pursuant to Section 1.6(a) and the Borrowing Date
is a Settlement Date, amounts to be applied to repay principal on Loan Amounts
for any Lender pursuant to Section 1.6(a)(iii) and 1.6(b)(iii) may be netted
against the amount that such Lender would otherwise be required to transfer into
the




--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Borrower’s Account pursuant to the preceding sentence. Any Addition Notice
delivered by the Borrower shall list the additional Receivables to be added to
the Financed Receivables, and shall contain (i) the Discounted Receivable
Balance of each of the additional Receivables as of the applicable Cut-Off Date,
(ii) the Adjusted Included Balance (or, if a Canadian Amortization Event has
occurred, the U.S. Adjusted Included Balance) as of the applicable Borrowing
Date (after giving effect to any additions or deletions on such date), and (iii)
the Targeted Loan Amount (or, if a Canadian Amortization Event has occurred, the
U.S. Targeted Loan Amount), after giving effect to the requested Loan and any
additions to or deletions from the Adjusted Included Balance (or, if a Canadian
Amortization Event has occurred, the U.S. Adjusted Included Balance) on such
Borrowing Date. The Administrative Agent shall promptly notify the Borrower, the
Servicer, and the Committed Lender if the Conduit Lender has declined, or has
determined to decline, to make any requested Loan.
Section 1.2    CP Funding. It is expected that the Conduit Lender will (but
there shall be no obligation of the Conduit Lender to) fund the Loans through
the issuance of commercial paper notes. The Administrative Agent agrees that it
will notify the Servicer if any portion of the Loan Amount will be funded other
than through the issuance of commercial paper notes and, in such event, of the
time periods and the funding cost applicable to such fundings.
Section 1.3    Fees and Other Costs and Expenses.
(a)    The Borrower shall pay to the Administrative Agent for its own account or
for the accounts of the Lenders, as applicable, such amounts as set forth in the
Fee Letter.
(b)    If any portion of the Loan Amount funded through the issuance of
commercial paper notes is reduced, terminated or prepaid other than as a result
of a prepayment pursuant to Section 1.4 hereof, the Borrower shall pay the Early
Payment Fee to such Lender.
(c)    The Aggregate Loan Amount, and all interest and fees thereon, shall be
payable solely from Collections in accordance with Section 1.6, from amounts
payable under Section 1.4 and from other proceeds of the Collateral, including
proceeds pursuant to the exercise of remedies after an Event of Default, and
shall be due and payable in full on the earlier of (x) the Final Maturity Date
and (y) the acceleration thereof pursuant to Section 6.2.

2

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 1.4    Reductions and Increases in Commitment; Optional Prepayment;
Mandatory Prepayment.
(a)    At any time the Borrower may, upon five (5) days’ prior written notice to
the Administrative Agent (or such shorter time period as is acceptable to such
parties), reduce the unused portion of the Facility Limit so long as the
Facility Limit at all times equals or exceeds the Aggregate Loan Amount. A
reduction may be a partial reduction or a total reduction of the Facility Limit
to zero. Each partial reduction of the Facility Limit shall be in increments of
$1,000,000 or integral multiples of $1,000 in excess thereof (or such other
amount requested by the Borrower to which the Administrative Agent consents).
The Borrower may, in its sole discretion, at any time upon at least two (2)
days’ notice to the Administrative Agent reduce the Facility Limit to zero and
terminate the Commitments and repay the Aggregate Loan Amount in full on the
date of such termination. The Administrative Agent shall promptly deliver a copy
of any such notice to the Committed Lender.
(b)    The Borrower may, upon notice to the Administrative Agent, request in
writing that the Facility Limit be increased in increments of $1,000,000 or
integral multiples of $1,000 in excess thereof (or such other amount requested
by the Borrower to which the Administrative Agent and the Committed Lender
consents). The Administrative Agent shall not have any obligation to increase
the Facility Limit, and any such increase will be effective only upon the
written agreement of the Committed Lender, the Administrative Agent, and the
Servicer. The Administrative Agent will notify the Borrower and the Servicer
within five (5) days after receipt of the Borrower’s request, whether the
Facility Limit will be increased, and any such increase shall be effective upon
the Administrative Agent’s notice thereof.
(c)    At any time the Borrower may, upon at least two (2) Business Days’ prior
written notice to the Administrative Agent, prepay all or a portion of the
outstanding Aggregate Loan Amount (which, for the avoidance of doubt, shall not
affect Borrower’s right to reborrow, and Committed Lender’s commitment to make,
further Loans under Section 1.1 of this Agreement). Each partial reduction of
the Aggregate Loan Amount shall be (x) in an aggregate amount of $1,000,000 or
integral multiples of $1,000 in excess thereof (or such other amount requested
by the Borrower to which the Administrative Agent consents) or (y) in an amount
equal to the aggregate outstanding principal balance of the Loans together with
accrued interest thereon and other fees and amounts due to the Lenders
hereunder. Each of the Servicer and the Borrower hereby agrees that upon demand
by the Administrative Agent (which demand shall be accompanied by a statement
setting forth the basis for the calculations of the amount being claimed) the
Borrower will indemnify each Lender against any net loss or expense which such
Lender may sustain or incur (including, without limitation, any net loss or
expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Loan made by such
Lender to the Borrower, as reasonably determined by the Administrative Agent) as
a result of any prepayment of any Loan pursuant to this Section 1.4 (it being
understood and agreed that the affected Lender and the Administrative Agent
shall take reasonable measures to minimize such net losses and expenses). Upon
receipt from the

3

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Borrower of prepayments made in accordance with this Section 1.4 and subject to
the satisfaction of the conditions set forth in Section 2.5(a) hereof, the
Administrative Agent shall promptly release, at the Borrower’s request and
expense, any portion of the Collateral in excess of the amount that would be
sufficient to cause the Targeted Loan Amount (or, if a Canadian Amortization
Event has occurred, the U.S. Targeted Loan Amount) to be reduced to the new
Aggregate Loan Amount.
(d)    At any time prior to the Commitment Termination Date if no event that,
with the giving of notice or lapse of time or both, would constitute an Event of
Default, Early Amortization Event or Servicer Replacement Event has occurred and
is continuing, upon the Borrower’s request and with the consent of the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed), additional Lenders may be added as parties to this Agreement and
the Facility Limit may be increased, upon at least ten (10) days prior written
notice from the Borrower to the Administrative Agent, by execution and delivery
by the parties hereto and such additional lenders of an amendment and
restatement of this Agreement and each other applicable Transaction Document,
each in form and substance reasonably acceptable to such parties.
Section 1.5    Establishment of Collection Account.
(a)    On or prior to the Closing Date, the Borrower shall cause to be
established at Bank of America, N.A. (the “Collection Account Bank”), in the
name of the Administrative Agent, an Eligible Account (the “Collection
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Administrative Agent on behalf of the
Secured Parties.
(b)    The Collection Account shall be at all times subject to a written
agreement among the Borrower, the Servicer, the Administrative Agent and the
Collection Account Bank, which provides the Administrative Agent “control” (as
defined in the UCC) with respect to the Collection Account and is otherwise in
form and substance reasonably satisfactory to the Administrative Agent.
(c)    Funds on deposit in the Collection Account shall be invested by the
Collection Account Bank in Permitted Investments selected in writing by the
Servicer, on behalf of the Borrower (pursuant to standing instructions or
otherwise); provided, that it is understood and agreed that none of the
Administrative Agent, the Lenders, the Borrower or the Servicer shall be liable
for any loss arising from such investment in Permitted Investments. All such
Permitted Investments shall be held by or on behalf of the Administrative Agent
for the benefit and security of the Secured Parties. Except as permitted in
writing by the Administrative Agent, funds on deposit in the Collection Account
shall be invested in Permitted Investments that will mature so that such funds
will be available at the close of business on the next Settlement Date. No
Permitted Investment shall be sold or otherwise disposed of prior to its
scheduled maturity unless a default occurs with respect to such Permitted
Investment and Servicer directs the Collection Account Bank in writing to
dispose of such Permitted Investment.
(d)    Except as otherwise provided herein, the Collection Account shall be
under the sole dominion and control of the Administrative Agent for the benefit
and security of the Secured Parties.

4

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



If, at any time, the Collection Account ceases to be an Eligible Account, the
Borrower (or the Servicer on its behalf) shall within ten (10) Business Days
establish a new Collection Account as an Eligible Account and shall transfer any
cash and/or any investments to such new Collection Account.
(e)    The Servicer, on behalf of the Borrower, shall give instructions to the
Collection Account Bank to permit the timely distribution of funds in accordance
with the terms of this Agreement.
(f)    On each Settlement Date, any investment income from investment of funds
in the Collection Account shall be distributed to the Borrower.
Section 1.6    Allocations and Distributions.
(a)    Generally. The Servicer will receive the Collections in a commingled
manner to one or more accounts which are not dedicated to the Secured Parties
nor subject to any control agreements. The Servicer may commingle Collections
with its own funds and need not segregate Collections in a separate account
prior to the deposit of such Collections into the Collection Account. The
Servicer shall deposit into the Collection Account an amount equal to all
Collections within two (2) Business Days of receipt thereof, and the Servicer
shall deposit into the Collection Account on each Settlement Date any net
amounts paid by a Hedge Counterparty to the Borrower under any Hedge Agreement
with respect to such Settlement Date. Notwithstanding the foregoing, if (i) no
Servicer Replacement Event, Early Amortization Event or Event of Default is then
continuing, (ii) TFS is the Servicer hereunder and (iii) Parent has the Required
Rating (the conditions described in (i), (ii) and (iii), collectively, the
“Monthly Remittance Condition”), then the Servicer may deposit an amount equal
to Available Funds with respect to each Monthly Period into the Collection
Account on the Settlement Date relating to such Monthly Period in accordance
with and to the extent required by the provisions of this Section. Not later
than 5:00 p.m. (New York time) on each Settlement Date, the Servicer (or, if the
Monthly Remittance Condition is not in effect, the Collection Account Bank (as
directed by the Servicer in the Periodic Report)) will make the following
payments from the amount equal to the Available Funds for the related Monthly
Period on deposit in the Collection Account in the following order of priority:
(i)    first, pro rata, (A) to the Servicer for payment of all due and unpaid
Servicing Fees, and (B) to the Back-up Servicer, if any, for payment of all due
and unpaid Back-up Servicing Fees;
(ii)    second, pro rata (A) to the applicable Hedge Counterparty, any net
amounts (other than Hedge Termination Payments) required to be paid under the
related Hedge Agreement and (B) to the Administrative Agent for the benefit of
the various Funding Parties, the amount of Senior Monthly Interest and Fees for
the related Monthly Period and unpaid Senior Monthly Interest and Fees for any
prior Monthly Period;
(iii)    third, pro rata (A) to the Administrative Agent for the benefit of the
Lenders for the reduction of the Loan Amount, an amount equal to the Principal

5

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Payment Amount for such Settlement Date and (B) to the applicable Hedge
Counterparty, any Senior Hedge Termination Payments not previously paid by the
Servicer;
(iv)    fourth, following the occurrence of an Early Amortization Event or an
Event of Default, to the Administrative Agent for the benefit of the Lenders,
the Available Funds remaining after making the payments in clauses (i), (ii) and
(iii) for the reduction of the Loan Amount until the Loan Amount equals zero;
(v)    fifth, to the Administrative Agent for the benefit of the various Funding
Parties, the amount of Subordinated Monthly Interest and Fees for the related
Monthly Period and unpaid Subordinated Monthly Interest and Fees for any prior
Monthly Period and any Early Payment Fees for the related Monthly Period and
unpaid Early Payment Fees for any prior Monthly Period;
(vi)    sixth, to the applicable Hedge Counterparty, any Subordinated Hedge
Termination Payments not previously paid by the Servicer;
(vii)    seventh, to the Administrative Agent for the benefit of the Lender, for
payment of any and all other sums owed and not paid to the Administrative Agent
or the Lender under the Transaction Documents, including, without limitation any
amounts required to be paid under this Agreement in respect of indemnities and
increased costs to the extent not paid by TFS or the Borrower; and
(viii)    eighth, in accordance with the instructions of the Borrower.
Notwithstanding the foregoing, the Servicer may pay to any Person the net
amounts distributable to such Person. The Servicer shall account to the Borrower
as if all such net distributions and deposits were made individually pursuant to
Section 1.6
(b)    In addition to the foregoing, not later than 5:00 p.m. (New York time) on
each Settlement Date following the occurrence and continuance of a Canadian
Amortization Event, the Servicer (or, if the Monthly Remittance Condition is not
in effect, the Collection Account Bank (as directed by the Servicer in the
Periodic Report)) will make the following payments from the amount equal to the
Canadian Available Funds for the related Monthly Period on deposit in the
Collection Account in the following order of priority:
(i)    first, pro rata, (A) to the Servicer for payment of all due and unpaid
Servicing Fees, and (B) to the Back-up Servicer, if any, for payment of all due
and unpaid Back-up Servicing Fees, in each case after taking into account
payments made on such Settlement Date pursuant to clause first of Section 1.6(a)
above;
(ii)    second, pro rata (A) to the applicable Hedge Counterparty, any net
amounts (other than Hedge Termination Payments) required to be paid under the
related Hedge Agreement and (B) to the Administrative Agent for the benefit of
the various Funding Parties, the amount of Senior Monthly Interest and Fees for
the

6

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



related Monthly Period and unpaid Senior Monthly Interest and Fees for any prior
Monthly Period, in each case after taking into account payments made on such
Settlement Date pursuant to clause second of Section 1.6(a) above;
(iii)    third, pro rata (A) to the Administrative Agent for the benefit of the
Lenders for the reduction of the Loan Amount, an amount equal to the Principal
Payment Amount for such Settlement Date and (B) to the applicable Hedge
Counterparty, any Senior Hedge Termination Payments not previously paid by the
Servicer, in each case after taking into account payments made on such
Settlement Date pursuant to clause third of Section 1.6(a) above;
(iv)    fourth, any Canadian Available Funds remaining after making the payments
in clauses (i), (ii) and (iii) above shall be distributed in accordance with the
priorities set forth in clauses fourth through seventh of Section 1.6(a), in
each case after taking into account payments made on such Settlement Date
pursuant to such clauses; and
(v)    fifth, in accordance with the instructions of the Borrower.
Notwithstanding the foregoing, the Servicer may pay to any Person the net
amounts distributable to such Person. The Servicer shall account to the Borrower
as if all such net distributions and deposits were made individually pursuant to
Section 1.6.
(c)    The Servicer shall be entitled to retain all amounts received in respect
of the Receivables which are expressly excluded from the definition of
Collections, including (without limitation) all Excluded Amounts.
(d)    The Interest to be paid on each Settlement Date for the Monthly Period
ending on such Settlement Date will be estimated by the Administrative Agent on
behalf of the Lenders, and the Administrative Agent will advise the Borrower and
the Servicer of such estimated amounts, and the actual amounts for the preceding
Monthly Period, not later than the fifth Business Day before each Settlement
Date. Any difference between the actual Interest and the estimated Interest for
any Monthly Period shall be credited or debited, as applicable, against the
estimated Interest payable on the Settlement Date at the end of the next Monthly
Period.

7

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 1.7    Extension of Scheduled Termination Dates. If the Borrower desires
the Scheduled Termination Date to be extended, it shall so notify the
Administrative Agent in writing not more than 120 days and not less than 45 days
prior to the Scheduled Termination Date then in effect, requesting an extension
for an additional period of up to the period of the initial commitment
hereunder. Neither the Administrative Agent nor the Committed Lender will have
any obligation to extend the Scheduled Termination Date, and any such extension
will be effective only upon the written agreement of the Administrative Agent,
the Committed Lender, the Borrower and the Servicer. The Administrative Agent
will, by written notice to the Borrower and the Servicer given on or before the
date (the “Consent Date”) that is 30 days prior to the existing Scheduled
Termination Date, advise whether or not the Committed Lender intends to extend
the Scheduled Termination Date; provided, that if the Committed Lender
determines prior to the Consent Date not to extend its Scheduled Termination
Date, either of the Administrative Agent or the Committed Lender will notify the
Borrower and the Servicer of such fact as soon as practicable after such
determination (but in any event not later than the Consent Date). The failure of
the Committed Lender or the Administrative Agent to so notify the Borrower and
the Servicer on or prior to the Consent Date shall be deemed a refusal by the
Committed Lender to extend the Scheduled Termination Date.
ARTICLE II
GRANT OF SECURITY INTEREST
Section 2.1    Grant of Security Interest. To secure the timely payment of all
obligations owing by the Borrower and the performance and observance of all the
obligations and liabilities of the Borrower contained in this Agreement and the
other Transaction Documents (collectively, the “Borrower Obligations”), the
Borrower hereby conveys, warrants, assigns, transfers, pledges and grants a
security interest unto the Administrative Agent, for the ratable benefit and
security of the Secured Parties, in all of the Borrower’s right, title and
interest, wherever located, whether now or hereafter existing, owned or acquired
(collectively, the “Collateral”), in, to and under the following:
(a)    all right, title, interest, claims and demands of the Borrower in, to and
under all Financed Receivables, all Related Security with respect to the
Financed Receivables and all Collections received with respect to such Financed
Receivables received after their respective Cut-Off Dates;
(b)    all right, title, interest, claims and demands of the Borrower in, to and
under (i) each Hedge Agreement, (ii) the Sale Agreement (in each case, including
all covenants, warranties and guarantees in favor of the Borrower, and all other
rights and remedies of the Borrower thereunder) and all payments and
distributions thereunder, whether due or to become due, including, without
limitation, the rights of the Borrower to enforce such agreements and exercise
all remedies thereunder;
(c)    the Receivable Files;
(d)    all right, title and interest of the Borrower in and to the Collection
Account Property;

8

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(e)    all present and future rights, claims, demands and causes of action in
respect of any or all of the foregoing and all rents, issues, profits, revenues
or other payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all proceeds of
the conversion, voluntary or involuntary, into cash or other liquid property,
and all rights to payment of any and every kind and other forms of obligations
and receivables, instruments and other property which at any time constitute all
or part of or are included in the products and proceeds of any of the foregoing;
and
(f)    any and all other property, whether tangible or intangible, in which the
Borrower has a right or interest including, but not limited to, accounts,
inventory, instruments, general intangibles (including without limitation,
payment intangibles), investment property, chattel paper, equity interests in
other Persons and other investment interests and documents, books and records
and income, replacements, substitutions, distributions or products and cash and
non-cash or proceeds of or related to
any and all income, replacements, substitutions, distributions or products or
proceeds of any and all of the foregoing;
provided, however, that the term “Collateral” shall not include the Excluded
Amounts or funds otherwise constituting Collateral that have been distributed
to, or received by, the Person or Persons entitled thereto pursuant to this
Agreement.
The Administrative Agent hereby acknowledges such grant, accepts the security
interests created hereby in accordance with the provisions hereof and agrees to
hold and administer all of the Collateral in trust for the use and benefit of
the Secured Parties.
The Administrative Agent is hereby authorized to file UCC financing statements
naming the Borrower as debtor and the Administrative Agent as secured party and
that describe the collateral covered thereby as “all of the Borrower’s personal
property, whether now owned or hereafter acquired or coming into existence, and
wherever located”. This agreement shall constitute a security agreement under
applicable law.
Each of the Borrower and the Servicer represents and warrants as to itself that
each remittance of Collections by the Borrower or the Servicer to the
Administrative Agent or the Lender under this Agreement will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower or the Servicer and the Administrative Agent
and (ii) made in the ordinary course of business or financial affairs of the
Borrower or the Servicer and the Administrative Agent.
The Borrower may not, without the prior written consent of the Administrative
Agent, exercise any rights (including any termination rights) under any Hedge
Agreement or any Hedge Transaction that could reasonably be expected to
adversely effect the right of the Lenders to receive payments hereunder or under
any Hedge Agreement.

9

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 2.2    Rights of the Hedge Counterparties. No Hedge Counterparty shall
have any right to declare an Event of Default, an Early Amortization Event or a
Servicer Replacement Event, nor to exercise any rights against, or cause a sale
of, the Collateral.
Section 2.3    Assignment of Agreements. After an acceleration of the Loans
pursuant to Section 6.2, the Administrative Agent shall have the right to
enforce the Borrower’s rights and remedies under any document constituting part
of the Collateral to the same extent as the Borrower could absent this
assignment.
Section 2.4    Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall:
(a)    remain in full force and effect until payment in full and performance of
all Borrower Obligations,
(b)    be binding upon the Borrower and its successors, transferees and assigns,
and
(c)    inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Secured Parties and their successors and
assigns.
Upon the later of (x) the irrevocable payment in full and performance of all
Borrower Obligations and (y) the occurrence of the Commitment Termination Date,
the security interest granted herein shall, immediately and without further
action, terminate and be released, all rights to the Collateral shall revert to
the Borrower and any funds then remaining on deposit in the Collection Account
shall be remitted to the Borrower; provided, that if any claim is ever made upon
any Secured Party for the repayment or recovery of any amount received by it in
payment or on account of any of the Borrower Obligations and such Secured Party
repays all or part of such amount, then the security interest granted herein in
the Collateral shall immediately be reinstated notwithstanding any action to
terminate and release all rights of the Administrative Agent (for the benefit of
the Secured Parties) in the Collateral. Upon any such termination and release,
the Administrative Agent will, at the Borrower’s sole expense, deliver to the
Borrower all certificates and instruments representing or evidencing any
Collateral, and execute and deliver to the Borrower such documents as the
Borrower shall prepare and reasonably request to evidence such termination and
release.
The Borrower will perform such acts and execute and deliver to the
Administrative Agent such additional documents or instruments as may be
reasonably requested by the Administrative Agent to more effectively assure or
confirm the grant of security interest hereunder, including, without limitation,
the execution of any financing statements or continuation statements for filing
under the provisions of the UCC of any applicable jurisdiction; provided,
however, that the Borrower will not be required to take any further action with
respect to perfection other than the filing of financing statements and
continuation statements under the UCC.

10

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 2.5    Release of Collateral.
(a)    Termination Date. The Administrative Agent shall, on the later of the (i)
the date on which all Borrower Obligations have been irrevocably paid in full to
all Secured Parties and (ii) the date on which all amounts required to be paid
under the Hedge Agreement (including all Senior Hedge Termination Payments and
Subordinated Hedge Termination Payments) have been paid in full to the Hedge
Counterparty, release any remaining portion of the Collateral from the lien
created by this Loan Agreement and remit to the Borrower any funds then
remaining on deposit in the Collection Account.
(b)    Take-Out Securitization; Other Repurchases and Prepayments. The Borrower
may obtain releases of the Administrative Agent’s (for the benefit of the
Secured Parties) security interest in all or any part of the Collateral from
time to time, including in connection with a prepayment pursuant to Section 1.4
hereof, provided that (i) immediately after giving effect to any requested
release, the Aggregate Loan Amount does not exceed the Targeted Loan Amount (or,
if a Canadian Amortization Event has occurred, the U.S. Targeted Loan Amount)
and the Borrower has determined that sufficient Available Funds will be
available in the Collection Account on the next Settlement Date for payments in
accordance with and to the extent required by the provisions of Sections 1.4 and
1.6 (a), (ii) unless the Principal Payment Amount has been reduced to zero and
interest thereon and other amounts due hereunder with respect thereto have been
paid in full, there is no Event of Default or Early Amortization Event before or
after giving effect to any requested release, (iii) immediately after giving
effect to any requested release, including in connection with any Take-Out
Securitization, all Receivables owned by the Borrower and included in the
Included Balance after giving effect to such release will satisfy the criteria
and conditions set forth in the definition of “Eligible Receivable” and “Excess
Concentration Amount”; provided, that the Cut-Off Date for purposes of
satisfying this clause (iii) shall be deemed to be (I) in the case of a Take-Out
Securitization, the “cutoff date” for the related Take-Out Securitization and
(II) otherwise, the end of the preceding calendar month or, with the written
consent of the Administrative Agent, such other date specified in the Transfer
Request; provided, further, that if, after giving effect to such release, any
Receivables owned by the Borrower and included in the Included Balance will not
satisfy the criteria and conditions set forth in the definition of “Eligible
Receivable” or “Excess Concentration Amount”, the Borrower will be permitted to
request an additional release of Receivables in order to satisfy such criteria
and conditions, (iv) in selecting Receivables for release in connection with any
Take-Out Securitization or otherwise, the Borrower shall not use any adverse
selection procedures with respect to the Receivables remaining in the Included
Balance; provided, that in the case of a Take-Out Securitization, the Borrower
shall be permitted to select Receivables in accordance with the eligibility
criteria established for such Take-Out Securitization and (v) after giving
effect to any requested release, the percentage (based on Discounted Receivable
Balance) of the Included Balance which is comprised of Early Stage Delinquent
Receivables shall be less than or equal to the percentage of the Included
Balance which is comprised of Early Stage Delinquent Receivables immediately
prior to giving effect to such release. In addition, the Administrative Agent
shall release its lien on any Receivable in connection with the purchase of such
Receivable by the Originator which is required

11

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



under the Sale Agreement upon receipt of the proceeds from such purchase in the
Collection Account. Each request (a “Transfer Request”) for a partial release of
Collateral, except in connection with the repurchase by the Originator under the
Sale Agreement, shall be in substantially the form of Exhibit B hereto,
addressed to the Administrative Agent, demonstrating compliance with the first
proviso of the first sentence of this subsection (b) and acknowledging that the
receipt of proceeds from such sale or transfer shall be deposited into the
Collection Account. Each Transfer Request shall be given by the Borrower to the
Administrative Agent before 12:00 noon (New York City time) at least four (4)
Business Days prior to the requested date of release, and the Administrative
Agent shall give notice of any such Transfer Request to the Lenders before 4:00
p.m. (New York City time) on the second (2nd) Business Day after it receives
such request from the Borrower.
(c)    Transfers. With respect to each Transfer Request that is received by
12:00 noon, New York City time, on a Business Day, the Administrative Agent
shall use reasonable efforts to review such Transfer Request and to instruct in
writing the Servicer (if TFS or an Affiliate thereof is not the Servicer) to
prepare the files, identified in such Transfer Request, for delivery or shipment
by 12:00 noon, New York City time on the fourth succeeding Business Day.
(d)    Application of Proceeds; No Duty. Neither the Administrative Agent nor
the Lenders shall be under any duty at any time to credit the Borrower for any
amount due from any third party in respect of any purchase of any Collateral
contemplated above, until the Administrative Agent has actually received such
amount in immediately available funds for deposit into the Collection Account.
Neither the Administrative Agent nor the Lenders shall be under any duty at any
time to collect any amounts or otherwise enforce any obligations due from any
third party in respect of any such sale or transfer of Receivables covered by
the release of such portion of Collateral or in respect of a securitization
thereof with a third party.
(e)    Release of Security Interest. Upon receipt of a Transfer Request or, in
connection with the repurchase of a Receivable by the Originator under the Sale
Agreement, upon the Originator’s written request, and, in each case, upon
receipt in the Collection Account of all proceeds from the related sale or
transfer and satisfaction of the conditions set forth in Section 2.5(a) above,
the Administrative Agent shall promptly release, at the Borrower’s expense, such
portion of Collateral covered by the Transfer Request or the Originator’s
request and shall deliver, at the Borrower’s expense, the documents and
certificates related to the released portion of Collateral to the trustee or
such similar entity in connection with any Transfer Request or upon the
direction of the Originator, as applicable.
(f)    Required Payoff Amount. Notwithstanding anything in this Section 2.5 to
the contrary, the Borrower shall not be obligated to remit any Excess Proceeds
into the Collection Account, and the Administrative Agent shall release the
security interest in any items of Collateral pursuant to Section 2.5(d) upon
receipt of the Required Payoff Amount. As used above, “Required Payoff Amount”
means the amount that must be deposited in the Collection Account so (i) the
Aggregate Loan Amount does not exceed the Targeted Loan

12

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Amount (or, if a Canadian Amortization Event has occurred, the U.S. Targeted
Loan Amount) as a result of such sale or transfer and (ii) the funds on deposit
in the Collection Account are sufficient to pay the amounts specified in clauses
(i) through (iii) of Section 1.6(a) (assuming for purposes of this clause (ii)
that the date of determination of such Required Payoff Amount is a Settlement
Date). “Excess Proceeds” means all proceeds from the sale or transfer of the
Collateral in accordance with Section 2.5(a) in excess of the Required Payoff
Amount.
ARTICLE III
ADMINISTRATION AND SERVICING
Section 3.1    Appointment of Servicer; Back-up Servicer.
(a)    The servicing, administering and collecting of the Financed Receivables
shall be conducted by a Person (the “Servicer”) designated to so act on behalf
of the Borrower under this Article III. TFS is hereby designated as, and agrees
to perform the duties and obligations of, the Servicer. The Servicer, for the
benefit of the Borrower and the Lenders, shall manage, at its expense, service,
administer and make collections on the Financed Receivables in accordance with
its Customary Servicing Practices, using the same degree of skill and attention
that the Servicer exercises with respect to all comparable receivables that it
services for itself or others. The Servicer may change its Customary Servicing
Practices from time to time; provided that the Servicer shall not make any
change in its Customary Servicing Practices that would materially and adversely
affect the Financed Receivables (or the Administrative Agent’s or any Lenders
rights thereto or interest therein), the Administrative Agent or any Lender or
the Administrative Agent’s or any Lender’s rights and interests hereunder,
without first obtaining the written consent of the Administrative Agent.
(b)    The Servicer may delegate its duties and obligations as Servicer to (i)
third parties to whom such servicing functions are delegated in accordance with
the Customary Servicing Practices or (ii) any Affiliate; provided that in each
case, unless the Administrative Agent otherwise agrees in writing, the Servicer
shall remain primarily liable for the performance of its obligations hereunder.
(c)    If the Servicer shall commence a legal proceeding to enforce a Financed
Receivable, the Borrower shall thereupon be deemed to have automatically
assigned, solely for the purpose of collection, such Financed Receivable to the
Servicer. If in any enforcement suit or legal proceeding it shall be held that
the Servicer may not enforce a Financed Receivable on the ground that it is not
a real party in interest or a holder entitled to enforce such Financed
Receivable, the Borrower shall, at the Servicer’s expense and direction, take
steps to enforce such Financed Receivable, including bringing suit in its name.
(d)    In performing its obligations hereunder, the Servicer will comply with
all applicable laws, rules, regulations and orders except to the extent that the
failure to so comply with such laws, rules, regulations and orders would not
reasonably be expected to have a Material Adverse Effect.

13

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(e)    The Servicer shall use its best efforts to enter into a Back-Up Servicing
Agreement with a back-up servicer reasonably acceptable to the Administrative
Agent (the “Back-Up Servicer”) within thirty (30) days after the date of this
Agreement.
Section 3.2    Replacement of Servicer.
(a)    If a Servicer Replacement Event shall occur and be continuing, the
Administrative Agent may replace the Servicer with the Back-up Servicer or with
another successor Servicer by giving written notice thereof to the Servicer. On
and after receipt of such written notice, all authority and power of the
Servicer shall pass to and be vested in the Back-up Servicer or such other
successor Servicer as may be appointed by the Administrative Agent; provided,
however, that the Servicer cannot be removed unless and until the Back-up
Servicer or such other successor Servicer has been selected and appointed.
(b)    If replaced, the Servicer agrees it will cooperate with and assist any
new Servicer, including providing access to, and transferring, all Receivables
Files and the Collection Account and allowing the new Servicer to use (to the
extent legally permissible) all licenses, hardware or software necessary or
desirable to collect the Receivables.
(c)    Following the removal of the Servicer and replacement with a successor
Servicer that is not an Affiliate of TFS or any successor thereto, the
Administrative Agent may (a) notify Obligors of the security interest of the
Administrative Agent in the Financed Receivables and may direct such Obligors to
make all payments thereof to the Administrative Agent’s designee, and (b) notify
each issuer of an Insurance Policy of the security interest of the
Administrative Agent hereunder in the Financed Receivables and in the Related
Security (including the applicable Equipment and Insurance Policy thereon) and
may direct such issuers to make all payments thereon to the Administrative
Agent’s designee.
(d)    In the event of a replacement of TFS as Servicer after a Servicer
Replacement Event, the Administrative Agent agrees to use commercially
reasonable efforts to cause any successor Servicer to agree to indemnify the
Servicer against any losses, liabilities, damages or expenses (including
attorneys’ fees) as a result of the negligence or willful misconduct of such
successor Servicer.
(e)    The Servicer shall take such steps consistent with Customary Servicing
Practices as necessary to maintain perfection of TFS’s security interest created
by such Receivable in the related Equipment.

14

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 3.3    Periodic Report. On each Reporting Date, the Servicer shall
deliver to the Administrative Agent a report reflecting information as of the
close of business of the Servicer for the immediately preceding Monthly Period
(each, a “Periodic Report”) substantially in the form attached as Exhibit A
hereto. Each Periodic Report shall be delivered in electronic format.
Section 3.4    Custody of Receivable Files.
(a)    To ensure uniform quality in servicing the Receivables and to reduce
administrative costs, the Borrower, the Administrative Agent and the Lenders
hereby appoint the Servicer, and the Servicer hereby accepts such appointment,
to act or cause its agents to act for the benefit of the Borrower, the
Administrative Agent and the Lenders as custodian of the following documents or
instruments which are hereby or will hereby be constructively delivered to the
Administrative Agent, as pledgee of the Borrower, as of the Closing Date with
respect to each Receivable, but only to the extent applicable to such Receivable
(the “Receivable Files”):
(i)    the fully executed original, or a copy, of the Contract related to such
Receivable, together with all amendments, waivers or modifications thereto;
(ii)    the original credit application, or a copy thereof, fully executed by
the Obligor; and
(iii)    such documents that the Servicer or the Borrower shall keep on file, in
accordance with its customary procedures, evidencing the security interest of
the Originator in the Equipment.
(b)    With respect to the documents constituting each Receivable File, the
Servicer, as custodian, shall (i) act exclusively as the custodian for, and the
agent and bailee (as such term is used in Section 9-313 of the UCC) of, the
Secured Parties, (ii) hold all documents constituting such Receivable Files
received by it for the exclusive use and benefit of the Secured Parties and
(iii) make disposition thereof only in accordance with the terms of this
Agreement or with written instructions furnished by the Administrative Agent. 
In performing its duties as custodian the Servicer shall use the same degree of
skill and attention that the Servicer exercises with respect to receivable files
relating to comparable receivables that the Servicer services for itself or
others. The Servicer shall promptly report to the Administrative Agent any
failure on its part to hold (individually or through its Affiliates) any
material portion the Receivable Files. The Servicer shall not at any time have,
or in any way attempt to assert, any interest in any Receivable held by it as
custodian hereunder or in the related Receivable File, other than for collecting
or enforcing such Receivable for the benefit of the Issuer, the Administrative
Agent and the Secured Parties.
(c)    The Servicer’s appointment as custodian with respect to a Receivable File
for a Receivable shall become effective as of the date such Receivable is
transferred to the Borrower and shall continue in full force and effect until
TFS shall cease to be Servicer in accordance with the provisions of this
Agreement, at which time the appointment of such Servicer as custodian shall be
terminated by the Administrative Agent. As soon as

15

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



practicable thereafter, the Servicer shall deliver the Receivable Files to the
Administrative Agent or to a Person designated by the Administrative Agent at a
place and time as the Administrative Agent may reasonably designate. The
Servicer shall not resign as custodian without the prior written consent of the
Administrative Agent.
(d)    The Servicer may delegate its duties and obligations as custodian to any
Affiliate or any unrelated third-party provider of custodial services; provided
that unless the Administrative Agent otherwise agrees in writing, the Servicer
shall remain liable for the performance of its obligations as custodian
hereunder notwithstanding such delegation.
Section 3.5    Servicer Fee. On or before each Settlement Date, the Borrower
shall pay to the Servicer in accordance with Section 1.6 the Servicing Fee for
the immediately preceding calendar month as compensation for its services. In
addition, the Servicer may retain any Excluded Amounts. To the extent any
Excluded Amounts are deposited into the Collection Account, Servicer may
withdraw such Excluded Amounts on or before each Settlement Date prior to any
distributions being made pursuant to Section 1.6.
Section 3.6    Servicer Consent to Prepayment Shortfall. If the Servicer shall
consent during any Monthly Period to any early termination of any Lease Contract
prior to its scheduled expiration and shall receive an amount in respect thereof
that is less than the Discounted Receivable Balance of such Contract plus
accrued and unpaid interest thereon through the end of such Monthly Period, the
Servicer shall deposit the amount of such shortfall to the Collection Account on
the related Settlement Date.
Section 3.7    Servicer Not to Resign. The Servicer shall resign only with the
prior written consent of the Administrative Agent or if the Servicer provides an
opinion letter from counsel (which counsel is reasonably acceptable to the
Administrative Agent) to the Administrative Agent to the effect that such
Servicer is no longer permitted by law to act as Servicer hereunder. No
termination or resignation of the Servicer hereunder shall be effective until a
Successor Servicer, acceptable to the Administrative Agent has accepted its
appointment as Successor Servicer hereunder and has agreed in writing to be
bound by the terms of this Agreement.

16

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of Borrower and TFS. Each of the
Borrower and TFS represents and warrants to the Administrative Agent and the
Lenders, on the Closing Date and the day any Loan is made solely as to itself,
that:
(a)    Existence and Power. The Borrower is a limited liability company and TFS
is a corporation duly organized, validly existing and in good standing under the
laws of its state of organization and has all power and authority required to
carry on its business as it is now conducted. Each of the Borrower and TFS has
obtained all necessary licenses and approvals in all jurisdictions where the
failure to do so would reasonably be expected to have a Material Adverse Effect.
(b)    Authorization and No Contravention. The execution, delivery and
performance by the Borrower and TFS of each Transaction Document to which it is
a party (i) have been duly authorized by all necessary limited liability company
or corporate action and (ii) do not violate or constitute a default under (A)
any applicable law, rule or regulation the violation of which would reasonably
be expected to have a Material Adverse Effect, (B) its organizational
instruments or (C) any agreement, contract, order or other instrument to which
it is a party or its property is subject, the violation of which, in the case of
TFS only, would reasonably be expected to have a Material Adverse Effect, and
(iii) will not result in any Adverse Claim on any Receivable or Collection or
give cause for the acceleration of any indebtedness of the Borrower or TFS.
(c)    No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Borrower or TFS of any Transaction
Document other than UCC filings and other than approvals and authorizations that
have previously been obtained and filings which have previously been made.
(d)    Binding Effect. Each Transaction Document to which the Borrower or TFS is
a party constitutes the legal, valid and binding obligation of such Person
enforceable against that Person in accordance with its terms, except as limited
by bankruptcy, insolvency, or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and subject to
general principles of equity.
(e)    Perfection of Security Interest. This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Receivables in favor of the Administrative Agent, which security interest is
prior to all other liens, and is enforceable as such as against creditors of and
purchasers from the Borrower. The Receivables constitute “accounts”, “payment
intangibles” or “chattel paper” within the meaning of the applicable UCC. The
Borrower owns and has good and marketable title to the Receivables free and
clear of any lien, claim or encumbrance of any Person. The Borrower has caused
or will have caused, within ten days after the Closing Date, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law

17

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



in order to perfect the security interest in the Receivables granted to the
Administrative Agent hereunder. Other than the security interest granted to the
Administrative Agent pursuant to this Agreement, the Borrower has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Receivables. The Borrower has not authorized the filing of and is not aware of
any financing statements against the Borrower that include a description of
collateral covering the Receivables other than any financing statement relating
to the security interest granted to the Administrative Agent hereunder or that
has been terminated. The Borrower is not aware of any judgment or tax lien
filings against Borrower. Notwithstanding any statement to the contrary
contained herein, neither the Borrower nor the Servicer shall be required to
perfect any security interest in any commingled Collections, to notify any
insurer with respect to any insurance policy obtained by an Obligor.
(f)    Accuracy of Information. All written information furnished by or on
behalf of TFS or the Borrower to the Administrative Agent or any Lender for
purposes of or in connection with this Agreement or any transaction contemplated
hereby was true and accurate in all material respects as of the date such
information was furnished (except to the extent such information related solely
to an earlier date, in which case such information was true and accurate in all
material respects as of such earlier date).
(g)    No Proceedings. There is no action, suit, proceeding or investigation
pending or, to the knowledge of TFS or the Borrower, threatened against TFS or
the Borrower which, in the case of TFS only, either in any one instance or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.
No proceeding has been instituted against the Borrower or TFS seeking to
adjudicate it bankrupt or insolvent, or seeking the liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for the Borrower or
TFS or any substantial part of its property.
(h)    Eligible Receivables. Each Financed Receivable included in the Included
Balance (or, if a Canadian Amortization Event has occurred, the U.S. Included
Balance), as of any date of determination thereof was an Eligible Receivable as
of such date. Each Receivable File with respect to a Financed Receivable
contains the documents and instruments described in the definition of Receivable
File.
(i)    Investment Company. The Borrower (i) is not a “covered fund” under
Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(such statutory provision together with such implementing regulations, the
“Volcker Rule”) and (ii) is not required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”). In determining that the Borrower is not a covered
fund, the Borrower is entitled to either the benefit of the exemption provided
under Section 3(c)(5) under the Investment Company Act or the exclusion for loan
securitizations in the Volcker Rule under 17 C.F.R. 75.10(c)(8), although there
may be additional exclusions or exemptions available to the Borrower.

18

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(j)    UCC Information. The Borrower is a “registered organization” (as defined
in Section 9-102 of the UCC) formed in the State of Delaware and for purposes of
Article 9 of the UCC, the Borrower is located in the State of Delaware. The
Borrower’s name on the Closing Date is (and has been at all times since the date
of its formation) “TFS Funding I, LLC” and, since the Closing Date, the Borrower
has not changed its name, “location” or organizational structure, except as in
accordance with Section 5.1(k) hereof.
(k)    Purchase. With respect to the Receivables transferred to the Borrower
under the Sale Agreement, the Borrower has given reasonably equivalent value to
the Originator of such Receivables in consideration therefor and such transfer
was not made for or on account of an antecedent debt.
(l)    Solvency. After giving effect to the sale or contribution of the
Receivables and the Loans, as applicable, to be made on such date and to the
application of the proceeds therefrom, the Borrower (i) is not “insolvent” (as
such term is defined in Title 11 of the United States Code entitled
“Bankruptcy,” as amended), (ii) is able to pay its debts as they become due and
(iii) does not have unreasonably small capital for the business in which it is
engaged or for any business or transaction in which it reasonably expects to
engage.
(m)    Selection Procedures. No procedures believed by the Borrower to be
adverse to the interests of the Lenders were utilized in identifying and/or
selecting Receivables to be sold to the Borrower from all Receivables which
could qualify as Eligible Receivables at the time of such identification and/or
selection.
(n)    Anti-Corruption Laws and Sanctions. Policies and procedures have been
implemented and maintained by or on behalf of TFS that are designed to achieve
compliance by it and its Subsidiaries, if any, directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, giving due regard
to the nature of such Person’s business and activities, and it and its
Subsidiaries and their respective officers and employees acting in any capacity
in connection with or directly benefitting from the transactions contemplated
hereby, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
each case in all material respects. Neither TFS nor any of its Subsidiaries nor,
to its knowledge any of their respective directors, officers, employees or
agents is a Person that is, or is owned or controlled by any Person that is: (i)
the subject of any international economic sanctions administered or enforced by
the U.S. Department of Treasury’s Office of Foreign Assets Control, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any governmental authority or regulatory body in
Canada (collectively, “Sanctions”), or (ii) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions.
(o)    Taxes. The Borrower and TFS have filed and paid all material taxes (other
than any amount of tax the validity of which is contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
GAAP are provided on the books of the Borrower or TFS, as applicable), which are
required to have been paid or filed.

19

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 4.2    Representations and Warranties of Conduit Lenders. Each of the
Conduit Lenders represents and warrants to TFS and the Borrower that the offer,
solicitation or sale of the commercial paper notes by such Conduit Lender does
not require registration under the Securities Act of 1933, as amended, or the
securities laws of any other jurisdiction.
ARTICLE V
COVENANTS
Section 5.1    Covenants of Borrower and Servicer. Until all Loans hereunder
have been paid in full and the Commitment Termination Date has occurred and
unless the Administrative Agent shall otherwise consent, the Borrower and the
Servicer (to the extent set forth herein) will comply with the following
covenants and agreements:
(a)    Information. The Borrower, in the case of clause (1), and the Servicer,
in the case of clauses (1), (2) and (3), will furnish to the Administrative
Agent, but only to the extent such information or document is not publicly
available:
(1)    such information, documents or records respecting the Financed
Receivables as the Administrative Agent may from time to time reasonably
request;
(2)    within ninety (90) days after each fiscal year of Parent, copies of
Parent’s annual audited financial statements certified by independent certified
public accountants and prepared on a consolidated basis in conformity with GAAP;
provided that the filing with the SEC of such financial statements by the Parent
on Form 10-K within the time period prescribed by law shall constitute
satisfaction of the delivery requirements under this Section 5.1(a)(2); and
(3)    within sixty (60) days after the first three quarters of each fiscal year
of the Parent, copies of Parent’s quarterly unaudited financial statements
prepared on a consolidated basis; provided that the filing with the SEC of such
financial statements by the Parent on Form 10-Q within the time period
prescribed by law shall constitute satisfaction of the delivery requirements
under this Section 5.1(a)(3).
(b)    Notices. The Borrower and the Servicer will as soon as possible, after
obtaining actual knowledge thereof, notify the Administrative Agent of the
occurrence of an Early Amortization Event, a Servicer Replacement Event or an
Event of Default or any event that with the giving of notice or lapse of time,
or both, would constitute an Early Amortization Event, a Servicer Replacement
Event or an Event of Default.
(c)    Conduct of Business. Each of the Borrower and the Servicer will perform
all actions necessary to remain duly organized or incorporated, validly existing
and in good standing in its jurisdiction of formation or incorporation and to
maintain all requisite authority to conduct its business in each jurisdiction in
which it conducts business, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

20

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(d)    Compliance with Laws. Each of the Borrower and the Servicer will comply
with all laws, regulations, judgments and other directions or orders imposed by
any Governmental Authority to which such Person or any Financed Receivable may
be subject except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.
(e)    No Adverse Claim. Except in the ordinary course of business in connection
with the sale or disposition of returned or repossessed Equipment in accordance
with the Customary Servicing Practices, or as otherwise provided herein, neither
the Borrower nor the Servicer shall sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or permit to exist any Adverse
Claim upon or with respect to any of the Collateral (other than an immaterial
portion thereof).
(f)    Perfection. Each of the Borrower and the Servicer will at its expense,
promptly execute and deliver all instruments and documents and take all action
necessary or reasonably requested by the Administrative Agent (including the
authorization and filing of financing or continuation statements, amendments
thereto or assignments thereof) to enable the Administrative Agent to exercise
and enforce all its rights hereunder and to vest and maintain vested in the
Administrative Agent a valid, first priority perfected security interest in the
Collateral free and clear of any Adverse Claim; provided, however, that neither
the Borrower nor TFS shall be required to perfect any security interest in any
commingled Collections or to notify any insurer with respect to any insurance
policy obtained by an Obligor; provided, further that neither the Borrower nor
the Servicer shall grant to any Person or suffer to exist any Adverse Claim
upon, or grant any Person dominion and control, or the right, at a future time
or upon the occurrence of a future event, to take dominion and control in
respect of, any lockbox or account into which Collections are deposited. The
Administrative Agent is hereby authorized to file any continuation statements
and assignments thereof. Nothing contained in this paragraph (f) shall limit the
Servicer’s obligation to remit Available Funds pursuant to Section 1.6 or the
Servicer’s liability for failure to do so. A reproduction of this Agreement or
any financing statement shall be sufficient as a financing statement. The
Borrower or the Servicer need not mark any contract relating to a Financed
Receivable to indicate the Administrative Agent’s interest therein or segregate
the files from other Receivables then owned by the Originator or being serviced
by the Servicer.
(g)    Inspection of Records. At the Borrower’s expense, which in the case of
clause (i) shall not exceed at $25,000 per year, (i) prior to the occurrence of
an Early Amortization Event or Event of Default, once per calendar year, and
(ii) following the occurrence of an Early Amortization Event or Event of
Default, at any time, upon five Business Days’ prior written notice to the
Servicer and during regular business hours, the Servicer will permit the
Administrative Agent and/or its agents or representatives (including any
nationally recognized accounting firm), (A) to examine and make copies of and
abstracts from all the Servicer’s and the Borrower’s records relating to the
Financed Receivables, including, without limitation the Receivables Files, and
(B) to visit the offices and properties of the Servicer for the purpose of
examining such records, and to discuss matters relating to the

21

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Financed Receivables, including, without limitation the Receivables Files, or
the Servicer’s or the Borrower’s performance hereunder with any of the officers
or employees of the Servicer having knowledge of such matters.
(h)    Keeping Records. The Borrower will cause the Servicer, at all times from
and after the date hereof, to mark its electronic master data processing records
for the Financed Receivables to indicate the Borrower’s and the Administrative
Agent’s interest therein; provided, however, that the Borrower and the Servicer
need not mark any contract relating to a Financed Receivable to indicate the
Borrower’s or the Administrative Agent’s interest therein or segregate the files
for the Financed Receivables from the files for other Receivables then owned by
the Originator or being serviced by the Servicer.
(i)    Nature of Business. The Borrower will not engage in any business other
than the transactions contemplated by the Transaction Documents.
(j)    Limited Liability Company Agreement.
(i)    The Borrower will comply with the provisions of its limited liability
company agreement and will not amend, modify or delete any provisions of its
limited liability company agreement without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld.
(ii)    Without limiting the foregoing clause (i), the Borrower (A) shall at all
times have at least one “Independent Director” (as defined in its limited
liability company agreement); (B) shall not amend, alter, change or repeal any
of the provisions of its limited liability company agreement referenced in
Section 9(j)(ii) thereof without the unanimous consent of the “Board” (as
defined in its limited liability company agreement) (including the Independent
Director); (C) shall not take any “Material Action” (as defined in its limited
liability company agreement) without the unanimous consent of the Board
(including the Independent Director) and (D) shall comply with the terms of
Section 9(j)(v) of its limited liability company agreement.
(k)    Organizational Structure. Neither the Borrower nor TFS shall change its
name, identity, corporate structure or state of registration in any manner that
would (i) make any financing statement or continuation statement filed in
accordance with Section 5.1(f) above “seriously misleading” within the meaning
of Sections 9-506, 9-507 or 9-508 of the UCC or any other applicable provision
of the UCC or (ii) change its location (as defined in Section 9-307 of the UCC),
unless it shall have given the Administrative Agent at least ten (10) days prior
notice thereof and shall have taken all action prior to making such change (or
shall have made arrangements to take such action substantially simultaneously
with such change, if it is not possible to take such action in advance)
necessary or advisable in the reasonable opinion of the Administrative Agent to
amend all previously filed financing statements or continuation statements, or
to file appropriate new financing statements. The Borrower and TFS will at all
times maintain their “locations” within the USA.

22

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(l)    Sale Agreement. The Borrower may amend, waive or modify any provision of
the Sale Agreement with the prior written consent of the Administrative Agent,
which consent will not be unreasonably withheld. The Borrower will perform all
of its obligations under the Sale Agreement in all material respects and will
enforce the Sale Agreement in accordance with its terms.
(m)    Hedge Agreement. The Borrower shall not terminate any Hedge Agreement
except to the extent permitted under the terms set forth in Exhibit D.
(n)    Accounting Records.    The Borrower will maintain separate accounting
records, in accordance with GAAP.
(o)    Anti-Corruption Laws and Sanctions. Neither the Borrower nor TFS shall
not, directly or indirectly, use the proceeds of any Funding, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, in each case, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in any Loan).
Section 5.2    Risk Retention. TFS, in its capacity as sole member of the
Borrower, shall retain 100% of the outstanding equity interests of the Borrower,
and shall not enter into any credit risk mitigation, short position or any other
hedge with respect to such equity interest.
Section 5.3    Covenants of Administrative Agent. Until all of the Loans
hereunder have been paid in full and unless the Borrower shall otherwise
consent, if the rating assigned to the commercial paper notes of any Conduit
Lender is lowered to less than “A‑1” by S&P or “P-1” by Moody’s or withdrawn by
any Rating Agency, each Lender and the Administrative Agent, at the request and
direction of the Borrower, will cooperate in good faith with the Borrower to
assign and to cause each Conduit Lender to assign, the Loans and their
respective rights and obligations under this Agreement, as applicable, to
another Person or Persons identified by and acceptable to the Borrower.
Section 5.4    Covenants regarding Canadian-Dollar Receivables. In the event
that the Borrower wishes to include Receivables which are Canadian
dollar-denominated or which are originated in Canada or payable by Canadian
Obligors (“Canadian Receivables”) in the Collateral, the Borrower shall provide
written notice thereof to the Administrative Agent.  The Borrower and the
Servicer shall provide to the Administrative Agent and the Lenders such
information regarding the origination, servicing and collection of such Canadian
Receivables as the Administrative Agent or any Lender may reasonably request. 
Upon receipt of such information, the Administrative Agent may, at the
Borrower’s expense, engage counsel (including Canadian counsel) to advise it in
connection with the financing of such Canadian Receivables.  The Administrative
Agent, the Borrower and the Servicer shall thereafter work diligently to amend
this Agreement and the other Transaction Documents to include the terms and
conditions for the financing of such Canadian Receivables which terms and
conditions shall include (i) provisions for the hedging of the foreign currency
risk associated therewith which fully protect the Administrative Agent and the
Lenders

23

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



from all foreign currency risk; (ii) a methodology for calculating the
U.S.-dollar equivalent value of such Canadian Receivables; (iii) provisions
which are necessary or advisable to grant to the Administrative Agent a fully
perfected, first priority security interest in such Canadian Receivables
consistent with the existing terms of this Agreement and the other Transaction
Document under all applicable law; (iv) provisions relating to taxes, including
any withholding taxes, which fully protect the Administrative Agent and the
Lenders from any adverse tax consequences relating to Canadian Receivables; (v)
indemnities in favor of the Administrative Agent and the Lenders with respect to
such Canadian Receivables consistent with the existing terms of this Agreement
and the other Transaction Document; (vi) the requirement to deliver to the
Administrative Agent and the Lenders such opinions of counsel, certificates and
other documents and agreements as the Administrative Agent and the Lenders may
deem necessary or advisable; and (vii) such other provisions as may be necessary
or advisable in the reasonable credit judgment of the Administrative Agent and
the Lenders after review of the information provided by the Borrower and the
Servicer regarding the origination, servicing and collection of such Canadian
Receivables.
ARTICLE VI
EVENTS OF DEFAULT AND REMEDIES
Section 6.1    Events of Default. If the occurrence of any event described in
clause (c) below or the delivery by the Administrative Agent of written notice
stating that it is an “Event of Default Notice” to the Borrower after any other
event described below shall have occurred and be continuing, it shall constitute
an “Event of Default”:
(a)    failure of the Borrower to pay any Interest on the Loan Amount when the
same becomes due and payable in accordance with Section 1.6(a), and such failure
shall continue for a period of five (5) Business Days;
(b)    failure of the Borrower to pay in full the outstanding Aggregate Loan
Amount on the Final Maturity Date or to make any payment of principal on the
Aggregate Loan Amount when the same becomes due and payable in accordance with
Section 1.6(a), and such failure shall continue for a period of five (5)
Business Days;
(c)    the Borrower shall suffer a Bankruptcy Event;
(d)    the Aggregate Loan Amount exceeds the Targeted Loan Amount for a period
of five (5) Business Days; provided, that if (x) the Aggregate Loan Amount
exceeds the Targeted Loan Amount solely as a result of an increase of the Excess
Concentration Amount resulting solely from a prepayment of a Receivable by an
Obligor and (y) no other event that, with the giving of notice or lapse of time
or both, would constitute an Event of Default, Early Amortization Event or
Servicer Replacement Event has occurred and is continuing, then no Event of
Default shall occur under this Section 6.1(d) unless the Aggregate Loan Amount
exceeds the Targeted Loan Amount for a period of thirty-one (31) days;
(e)    the Administrative Agent (on behalf of the Secured Parties) shall cease
at any time to have a first priority perfected security interest in the
Collateral, free and clear of any Adverse Claims and such failure shall continue
for a period of ten (10) days after the

24

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



earlier of actual knowledge of the Borrower, the Originator, the Servicer or the
Performance Guarantor, or the Borrower, the Originator, the Servicer or the
Performance Guarantor having received written notice thereof from the
Administrative Agent or any Lender;
(f)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the Borrower or TFS and
such lien shall not have been released within thirty (30) days, or the Pension
Benefit Guaranty Corporation shall file notice of a Lien pursuant to Section
4068 of ERISA with regard to any of the assets of the Borrower or TFS and such
Lien shall not have been released or stayed within thirty (30) days;
(g)    (A) any Transaction Document shall (except in accordance with its terms),
in whole or in material part, terminate, cease to be effective or cease to be
the legally valid, binding and enforceable obligation of the Borrower, TFS, the
Performance Guarantor or the Servicer or (B) the Borrower, TFS, the Performance
Guarantor, the Servicer or any other party shall, directly or indirectly,
disaffirm or contest in any manner such effectiveness, validity, binding nature
or enforceability of any Transaction Document;
(h)    the Performance Guarantor fails to observe or perform any material term,
covenant or agreement under the Performance Guaranty and such failure shall
continue for a period of thirty (30) days;
(i)    the failure of TFS to own 100% of the outstanding membership interests of
the Borrower;
(j)    the failure of the Borrower to enter into a Hedge Agreement having a
Hedge Notional Amount equal to the then outstanding Aggregate Loan Amount on our
before June 11, 2015 in accordance with principals set forth on Exhibit D and
thereafter, the failure to maintain any Hedge Agreement except to the extent
permitted under the terms set forth in Exhibit D;
(k)    the failure of the Servicer to have entered into a Back-Up Servicing
Agreement with a back-up servicer reasonably acceptable to the Administrative
Agent within forty-five (45) days after the date of this Agreement; or
(l)    the Borrower shall become an “investment company” or a company controlled
by an “investment company” within the meaning of the Investment Company Act;
provided, however , that a delay or failure of performance under clauses (a) or
(b) above for a period of thirty (30) days beyond the applicable cure period
will not constitute an Event of Default if such delay or failure was caused by a
Force Majeure Event.

25

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 6.2    Remedies. When an Event of Default has occurred and is
continuing, then (i)(A) upon the written direction of the Administrative Agent,
in the case of an Event of Default under Section 6.1 (other than Section 6.1(c))
and (B) automatically without action by any Person, in the case of an Event of
Default described in Section 6.1(c), all Loans, including Interest and
principal, shall immediately become due and payable together with all other
amounts payable under this Agreement without demand, protest or notice of any
kind and (ii) the Administrative Agent may exercise all remedies available to it
under the applicable UCC.
ARTICLE VII
INDEMNIFICATION
Section 7.1    Indemnities by the Borrower and TFS.
(a)    Without limiting any other rights any such Person may have hereunder or
under applicable law, the Borrower hereby indemnifies and holds harmless the
Administrative Agent, the Lenders, their Affiliates and their respective
officers, directors, agents and employees (each an “Indemnified Party”) from and
against any and all damages, losses, claims, liabilities, penalties, and related
costs and expenses (including reasonable attorneys’ fees and court costs) (all
of the foregoing collectively, the “Borrower Indemnified Losses”) at any time
imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to:
(i)    reliance on any written representation or warranty made by the Borrower
(or any employee or agent of the Servicer) in this Agreement or any other
Transaction Document which shall have been false or incorrect in any respect
when or as of the date so made;
(ii)    the failure by the Borrower to comply in any respect with any applicable
law, rule or regulation, or the failure of any Financed Receivable to comply in
any respect with any such applicable law, rule or regulation or the
non-conformity of any Financed Receivable, Contract or related Equipment with
any such Applicable Law and any failure by the Originator or any Affiliate
thereof to perform its respective duties under the Contracts included as a part
of the Collateral;
(iii)    the failure of the Borrower to vest and maintain vested in the
Administrative Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Collateral, free and clear of any Adverse
Claim;
(iv)    the failure to file, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other Applicable Laws with respect to the Collateral, whether at
the time of a Loan or at any subsequent time and as required by the Transaction
Documents;
(v)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Contract
comprising a portion of the Collateral (including a defense based on the
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms);

26

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(vi)    any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with any Contract or the related Equipment or any other suit,
claim or action by an unrelated third party of whatever sort arising out of or
in connection with any Contract or the Related Equipment or relating to any of
the Transaction Documents;
(vii)    the failure by the Borrower to pay when due any Taxes for which the
Borrower is liable, including sales, excise or personal property taxes payable
in connection with the Collateral;
(viii)    any litigation, proceeding or investigation (a) before any
Governmental Authority in respect of any Contract or related Equipment included
as part of the Collateral or (b) relating to or arising from the Transaction
Documents, the transactions contemplated hereby and thereby, the use of proceeds
of the Loans by the Borrower or any other investigation, litigation or
proceeding relating to the Borrower or the Servicer in which any Indemnified
Person becomes involved as a result of any of the transactions contemplated by
the Transaction Documents;
(ix)    any failure by the Borrower to give reasonably equivalent value to TFS
in consideration for the transfer by TFS to the Borrower of the Collateral or
any attempt by any Person to void or otherwise avoid such transfer under any
statutory provision or common law or equitable action, including any provision
of any law relating to bankruptcy, insolvency or reorganization or relief of
debtors;
(x)    the failure of the Borrower to remit to the Servicer or the
Administrative Agent, Collections remitted to the Borrower in accordance with
the terms hereof or the commingling by the Borrower of any Collections with
other funds;
(xi)    any and all civil penalties or fines assessed by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) against, and all reasonable
costs and expenses (including attorneys’ fees and disbursements) incurred in
connection with the defense thereof by the Administrative Agent or any Lender as
a result of funding all or any portion of the Loans or the acceptance of
payments or of Collateral due under the Transaction Documents; or
(xii)    the failure of the Borrower to perform its duties or obligations in
accordance with the terms of, or to comply with any term, provision or covenant
contained in, this Agreement or any other Transaction Document.
provided, however, that no Indemnified Party shall be indemnified for Borrower
Indemnified Losses to the extent (a) such Borrower Indemnified Losses resulted
from the negligence or willful misconduct of any Indemnified Party, (b) due to
the credit risk of the Obligor and for which reimbursement would constitute
recourse to TFS or the market value risk of the Receivables, or (c) the Borrower
or TFS is the plaintiff and an Indemnified Party is the defendant and the
Borrower or TFS is the prevailing party in such legal action.

27

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(b)    If any action, suit or proceeding shall be brought against any
Indemnified Party for which the Indemnified Party is or may be entitled to
indemnification under Section 7.1(a), such Indemnified Party shall promptly
notify the Borrower and the Borrower shall assume the defense thereof, including
the retention of counsel and payment of all related fees and expenses. Such
Indemnified Party shall have the right to employ separate counsel in any such
action, suit or proceeding and to participate in the defense thereof, but the
fees and expenses of such counsel shall be at the expense of the Borrower only
if (i) the Borrower has agreed in writing to pay such fees and expenses, (ii)
the Borrower has unreasonably failed to assume the defense and employ counsel,
or (iii) the named parties to any such action, suit or proceeding (including any
impleaded party) include both such Indemnified Party and the Borrower and the
Borrower shall have been advised by its counsel that representation of the
Borrower and the Indemnified Party by the same counsel would be inappropriate
under applicable standards of professional conduct (whether or not such
representation by the same counsel has been proposed) due to actual or potential
differing interests between them (in which case the Borrower shall not have the
right to assume the defense of such action, suit or proceeding on behalf of such
Indemnified Party). The Borrower shall not be liable for any settlement of any
such action, suit or proceeding effected without its written consent, but if
settled with such written consent, the Borrower agrees to indemnify and hold
harmless any Indemnified Party from and against any loss, claim, damage,
liability or expense by reason of such settlement or judgment in accordance
herewith.
(c)    Without limiting any other rights any such Person may have hereunder or
under applicable law, TFS hereby indemnifies and holds harmless the Indemnified
Parties from and against any and all damages, losses, claims, liabilities,
penalties, and related costs and expenses (including reasonable attorneys’ fees
and court costs) (all of the foregoing collectively, the “TFS Indemnified
Losses”) at any time imposed on or incurred by any Indemnified Party arising out
of or otherwise relating to:
(i)    reliance on any written representation or warranty made by TFS (or any
employee or agent of TFS) in this Agreement or any other Transaction Document
which shall have been false or incorrect in any respect when or as of the date
so made;
(ii)    the failure by TFS to comply in any respect with any applicable law,
rule or regulation, or the failure of any Financed Receivable to comply in any
respect with any such applicable law, rule or regulation or the non-conformity
of any Financed Receivable, Contract or related Equipment with any such
Applicable Law and any failure by the Originator or any Affiliate thereof to
perform its respective duties under the Contracts included as a part of the
Collateral;
(iii)    any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Contract
comprising a portion of the Collateral (including a defense based on the
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms);
(iv)    the failure by the Servicer or TFS to pay when due any Taxes for which
the Servicer or TFS is liable, including sales, excise or personal property
taxes payable in connection with the Collateral;

28

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(v)    any litigation, proceeding or investigation (a) before any Governmental
Authority in respect of any Contract or related Equipment included as part of
the Collateral or (b) relating to or arising from the Transaction Documents, the
transactions contemplated hereby and thereby or any other investigation,
litigation or proceeding relating to the Borrower or the Servicer in which any
Indemnified Person becomes involved as a result of any of the transactions
contemplated by the Transaction Documents;
(vi)    any and all civil penalties or fines assessed by OFAC against, and all
reasonable costs and expenses (including attorneys’ fees and disbursements)
incurred in connection with the defense thereof by the Administrative Agent or
any Lender as a result of funding all or any portion of the Loans or the
acceptance of payments or of Collateral due under the Transaction Documents;
(vii)    any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort, arising out of or
in connection with any Contract or the Related Equipment or any other suit,
claim or action by an unrelated third party of whatever sort relating to any
Contract or the Related Equipment or relating to any of the Transaction
Documents;
(viii)    the failure of the Servicer to remit Collections in accordance with
the terms hereof or the commingling of Collections; or
(ix)    the failure of TFS to perform its respective duties or obligations in
accordance with the terms of, or to comply with any term, provision or covenant
contained in, this Agreement or any other Transaction Document;
provided, however, that no Indemnified Party shall be indemnified for TFS
Indemnified Losses to the extent (a) such TFS Indemnified Losses resulted from
the negligence or willful misconduct of any Indemnified Party, (b) such TFS
Indemnified Losses were due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to TFS or the market value risk of the
Receivables, or (c) the Borrower or TFS is the plaintiff and an Indemnified
Party is the defendant and the Borrower or TFS is the prevailing party in such
legal action; provided, further, that if the Servicer shall be replaced in
accordance with Section 3.2, then the Servicer shall have no further liability
under this Section 7.1 except for TFS Indemnified Losses incurred or arising
from events that occurred before such replacement.
(d)    If any action, suit or proceeding shall be brought against any
Indemnified Party for which the Indemnified Party is or may be entitled to
indemnification under Section 7.1(c), such Indemnified Party shall promptly
notify TFS, and TFS shall assume the defense thereof, including the retention of
counsel and payment of all related fees and expenses. Such Indemnified Party
shall have the right to employ separate counsel in any such action, suit or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of TFS only if (i) TFS has agreed in
writing to pay such fees and expenses, (ii) TFS has unreasonably failed to
assume the defense and employ counsel, or (iii) the named parties to any such
action, suit or proceeding (including any impleaded party) include both such
Indemnified Party and TFS, and TFS shall have been advised by its counsel that
representation of TFS and the Indemnified Party

29

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



by the same counsel would be inappropriate under applicable standards of
professional conduct (whether or not such representation by the same counsel has
been proposed) due to actual or potential differing interests between them
(in which case TFS shall not have the right to assume the defense of such
action, suit or proceeding on behalf of such Indemnified Party). TFS shall not
be liable for any settlement of any such action, suit or proceeding effected
without its written consent, but if settled with such written consent, TFS
agrees to indemnify and hold harmless any Indemnified Party from and against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment in accordance herewith.
Section 7.2    Increased Cost and Reduced Return. If either (i) the adoption of
any applicable law, rule or regulation or any change therein, or any written
change in the interpretation or administration thereof by any Governmental
Authority or any written change in applicable financial accounting standards,
including, without limitation, with respect to all taxes other than taxes based
on net income or capital (a “Regulatory Change”), which adoption or change
occurs after the date of this Agreement, or (ii) compliance by any Funding Party
with any law, guideline, rule, regulation, directive or request from any central
bank or other Governmental Authority (whether or not having the force of law),
including compliance by a Funding Party with any request or directive regarding
capital adequacy (including the Dodd-Frank Act, Basel II, Basel III or the
Risk-Based Capital Requirements), which is adopted, enacted, implemented or
issued, or with respect to which any interpretation, rule, guidance or directive
is issued or changed, after the date of this Agreement, (a) imposes or modifies
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or any
credit extended by, any Funding Party in respect of this Agreement or (b) has
the effect of reducing a Funding Party’s rate of return in respect of this
Agreement on such Funding Party’s capital to a level below that which such
Funding Party would have achieved but for such adoption or change, and the
result of any of the foregoing is to impose a cost on, or increase the cost to,
any Funding Party of its commitment under any Funding Document or of purchasing,
maintaining or funding any interest acquired under any Funding Document, then,
upon written demand by such Funding Party with such supporting information as
the Borrower may reasonably request, the Borrower shall pay to the
Administrative Agent for the account of such Funding Party such additional
amounts as will ensure that the net amount actually received by such Funding
Party will compensate such Funding Party for such increased cost; provided, that
the Administrative Agent shall cause each Funding Party to endeavor in good
faith to minimize any increased costs payable pursuant to this Section.
Section 7.3    IRS Forms. If any Lender is not organized under the laws of the
USA, then before the first date on which any amount is payable hereunder for the
account of each such Lender (or any successor or assignee of such Lender in
accordance with Section 9.4), the Administrative Agent (on behalf of the
Lenders) shall deliver to the Borrower and the Administrative Agent each two (2)
duly completed copies of United States Internal Revenue Service Form W-8BEN,
W-8ECI or W-9 (or successor applicable form) certifying that such Lender (or any
successor or assignee of such Lender in accordance with Section 9.4) is entitled
to receive payments hereunder without deduction or withholding of any United
States federal income taxes which, if applicable, shall be delivered as
attachments to the Administrative Agent’s duly completed United States Internal
Revenue Service Form W-8IMY. The Administrative Agent on behalf of the Lenders
shall replace

30

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



or update such forms when necessary to maintain any applicable exemption and as
requested by the Borrower.
ARTICLE VIII
CONDITIONS PRECEDENT
Section 8.1    Conditions to Initial Loan. The making of the initial Loan on the
Closing Date shall be subject to the condition that the Administrative Agent on
behalf of each Lender shall have received all of the following documents in form
and substance reasonably acceptable to the Administrative Agent:
(a)    A certificate of the Secretary of each of the Borrower and TFS certifying
(i) the resolutions of the Borrower’s or TFS’s, as the case may be, board of
directors approving the Transaction Documents to which it is a party, (ii) the
name, signature and authority of each officer who executes on the Borrower’s or
TFS’s behalf a Transaction Document, (iii) the Borrower’s and TFS’s certificate
of formation or articles of incorporation, as applicable, and (iv) a copy of the
Borrower’s and TFS’s by-laws or other governing instrument.
(b)    Good standing certificates issued as of a recent date by the applicable
office of the respective jurisdictions where the Borrower and TFS are organized.
(c)    All UCC financing statements required to perfect the Administrative
Agent’s first priority interest in the Collateral under the UCC in all
appropriate jurisdictions.
(d)    UCC search reports from all jurisdictions the Administrative Agent
reasonably requests.
(e)    Executed copies of each Transaction Document.
(f)    Favorable opinions of counsel (which, in the case of clause (i) below
only, may be in-house counsel) to the Borrower and TFS covering (i) due
authorization, execution and delivery of the Transaction Documents to which each
of the Borrower and TFS is a party and other standard corporate opinions, (ii)
customary true sale and nonconsolidation matters, and (iii) the Administrative
Agent’s first priority perfected security interest in the Collateral under the
UCC, all of which will be subject to standard exceptions and qualifications.
(g)    Evidence of payment by the Borrower and the Servicer of all fees, costs
and expenses under the Transaction Documents to the extent then due and payable
on the Closing Date.

31

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 8.2    Conditions to Each Loan. The making of any Loan is subject to the
conditions (and each Loan shall evidence the Borrower’s representation and
warranty that clauses (a)-(d) of this Section 8.2 have been satisfied) that:
(a)    the Commitment Termination Date has not occurred;
(b)    no Early Amortization Event, Servicer Replacement Event or Event of
Default, or event that with the giving of notice or lapse of time, or both,
would constitute an Early Amortization Event, Servicer Replacement Event or
Event of Default has occurred and is continuing;
(c)    (i) prior to the occurrence of a Canadian Amortization Event, after
giving effect to the application of the proceeds of such Loan, the outstanding
Aggregate Loan Amount would not exceed the lesser of the Facility Limit and the
Targeted Loan Amount and (ii) following the occurrence of a Canadian
Amortization Event, after giving effect to the application of the proceeds of
such Loan, the outstanding Aggregate Loan Amount would not exceed the lesser of
the Facility Limit and the U.S. Targeted Loan Amount;
(d)    the representations and warranties in Section 4.1 are true and correct in
all material respects on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date and then as of
such earlier date); and
(e)    the Servicer shall have delivered to the Administrative Agent on or prior
to the Borrowing Date, in form and substance reasonably satisfactory to the
Administrative Agent, a completed Borrower Report and the other items required
under Section 1.1(b).
ARTICLE IX
MISCELLANEOUS
Section 9.1    Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth on the signature pages hereof or at such other address
or telecopy number as such Person may specify, and effective when received at
the address specified by such Person.
Section 9.2    Amendments. No amendment to or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the
Administrative Agent, and, in the case of any amendment, by the Borrower and the
Servicer and then such amendment or waiver shall be effective only in the
specific instance and for the specific purpose for which it was given.
Section 9.3    Waivers. No failure or delay of the Administrative Agent or any
Lender in exercising any power, right, privilege or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right, privilege or remedy preclude any other or further exercise
thereof or the exercise of any other power, right, privilege or remedy. Any
waiver hereof shall be effective only in the specific instance and for the
specific purpose for which such waiver was given. After any waiver, unless
otherwise mutually agreed, the Borrower, the Originator,

32

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



the Servicer, the Administrative Agent and each Lender shall be restored to
their former position and rights and any Early Amortization Event, Event of
Default or Servicer Replacement Event, as the case may be, waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to (or
impair any right consequent upon) any subsequent or other Early Amortization
Event, Event of Default or Servicer Replacement Event, as the case may be.
Section 9.4    Successors and Assigns; Participations; Assignments; Addition of
New Groups.
(a)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Except as otherwise provided herein, the Borrower may not assign or
transfer any of its rights or delegate any of its duties without the prior
consent of the Administrative Agent. No Lender may assign or transfer any of its
rights or delegate any of its duties hereunder (including, without limitation,
the Loan) except to an Eligible Assignee pursuant to a duly executed assignment
delivered to the Administrative Agent and the Borrower. An “Eligible Assignee”
means (i) in the case of a Conduit Lender, another asset-backed commercial paper
conduit administered or managed by the Administrative Agent or an Affiliate
thereof or to which the Administrative Agent or an Affiliate thereof provides a
Liquidity Facility or Credit Facility, in each case which is not rated lower
than or is not economically less favorable than the initial Conduit Lender, or
any other Person approved by the Borrower in writing (such approval not to be
unreasonably withheld or delayed), and (ii) in the case of the Administrative
Agent or the Committed Lender, any Affiliate thereof and any Person that was
approved by the Borrower prior to the assignment; provided, however, that during
the continuation of an Early Amortization Event or Event of Default, the
approval of the Borrower shall not be required under any of the foregoing
clauses (i) and (ii); provided further, that the Administrative Agent shall, in
any event, provide the Borrower and Servicer with written notice of any
assignment under this Section 9.4(a). Nothing contained herein shall limit the
ability of the Conduit Lender or Committed Lender to assign its rights under the
Transaction Documents to a collateral agent, acting on behalf of the Conduit
Lender and/or Committed Lender, in connection with a pledge or grant of a
security interest by such Person for its own obligations. Notwithstanding
anything herein to the contrary, the Conduit Lender may, at any time and without
any requirement to obtain the consent of the Borrower or the Servicer, but with
written notice to the Borrower and the Servicer, assign all or a portion of its
interest in the Loan Amount or its rights under this Agreement to the Committed
Lender under a Credit Facility or a Liquidity Facility.
(b)    Participations. Any Lender may (with the written consent of the
Borrower), sell to one or more Persons (each a “Participant”) participating
interests in the interests of its Loans hereunder. Such Lender shall remain
solely responsible for performing its obligations hereunder, and the Borrower
shall continue to deal solely and directly with such Lender (as applicable) and
the Administrative Agent in connection with the rights and obligations of such
Lender (as applicable) hereunder. Each Participant shall be entitled to the
benefits of Article VII to the same extent as if it were a Lender (as
applicable) hereunder. Any Lender may enter credit default swaps or other
hedging transactions, provided that no counterparty to such arrangements shall
have the right to restrict such Lender from entering into amendments or
modifications of this Agreement without the consent of any other Person.

33

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(c)    Federal Reserve. Any Funding Party may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, rights to payment of the Loan Amount and Interest) under this
Agreement to secure obligations of such Funding Party to a Federal Reserve Bank,
the Federal Deposit Insurance Corporation or the U.S. Treasury, and this Section
9.4 shall not apply to any such pledge or grant of a security interest;
provided, however, that no such pledge or grant of a security interest shall
release a Funding Party from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Funding Party as a party hereto.
Section 9.5    Intended Tax Characterization. It is the intention of the parties
hereto and to the other Transaction Documents that, for the purposes of all U.S.
federal, state and local income and franchise taxes, the transactions
contemplated hereby shall be treated as loans by the applicable Lenders to the
Borrower that are secured by the Financed Receivables (the “Intended Tax
Characterization”). The parties hereto agree to report and otherwise to act for
the purposes of all U.S. federal, state and local income and franchise taxes in
a manner consistent with the Intended Tax Characterization.
Section 9.6    Confidentiality. Each of the Lenders, and the Administrative
Agent covenants and agrees, on behalf of itself and its Affiliates, to hold the
Transaction Documents and other nonpublic information regarding the Borrower,
the Originator, their Affiliates, and their respective businesses (collectively,
“Information”) in confidence, and agrees not to use and not to disclose any of
the contents of, provide any Person with copies of, or use for any purpose not
related to the Loans hereunder, any Information other than disclosure to (a) any
Affiliate of the Administrative Agent or any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys of any Lender
or the Administrative Agent with a need to know such information in connection
with the Loans, (b) any prospective or actual Eligible Assignee or Participant
who signs a confidentiality agreement containing the provisions of this Section
under which the Borrower, the Servicer and their Affiliates are third party
beneficiaries, (c) any rating agency, surety, guarantor, first loss provider or
credit or liquidity enhancer to any Lender, (d) any Lender’s Program
Administrators, issuing agents or depositories, or commercial paper dealers, and
(e) Governmental Authorities with appropriate jurisdiction. Notwithstanding the
foregoing, the Administrative Agent will not provide access to any Information
to any Person associated with any business of the Administrative Agent or its
Affiliates which competes with the Originator’s equipment finance business.
Notwithstanding the above stated obligations, no Person will be liable for
disclosure or use of Information which (i) was required by law, including
pursuant to a subpoena or other legal process, (ii) was in such Person’s
possession or known to such Person prior to receipt in connection with the Loans
and not subject to a confidentiality agreement, or (iii) is or becomes known to
the public (without breach of any obligations hereunder). Notwithstanding any
provision hereof to the contrary, each of each Lender and the Administrative
Agent covenants and agrees that it shall not use the name of the Originator or
any Affiliate of the Originator, or any trademarks, trade names or service marks
of the Originator or any Affiliate of the Originator, or quote the opinion of
any employee of the Originator or any Affiliate of the Originator, in any
advertising or marketing material (including press releases) without first
obtaining the prior written consent of an officer of the Originator or such
Affiliate, as applicable.

34

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 9.7    Agreement Not to Petition; Excess Funds.
(a)    Each party hereto agrees, for the benefit of the holders of the privately
or publicly placed indebtedness for borrowed money on behalf of the Conduit
Lender, not, prior to the date which is one year and one day after the payment
in full of all such indebtedness, to acquiesce, petition or otherwise, directly
or indirectly, invoke, or cause such Conduit Lender to invoke, the process of
any Governmental Authority for the purpose of (a) commencing or sustaining a
case against such Conduit Lender under any federal or state bankruptcy,
insolvency or similar law (including the Federal Bankruptcy Code), (b)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official for such Conduit Lender, or any substantial part of its
property, or (c) ordering the winding up or liquidation of the affairs of such
Conduit Lender.
(b)    The Conduit Lender shall be required to make payment of the amounts (if
any) required to be paid by it pursuant hereto only if such Conduit Lender has
Excess Funds (as defined below). If such Conduit Lender does not have Excess
Funds, the excess of the amount due hereunder over the amount paid shall not
constitute a “claim” (as defined in Section 101(5) of the Federal Bankruptcy
Code) against such Conduit Lender until such time as such Conduit Lender has
Excess Funds. If such Conduit Lender does not have sufficient Excess Funds to
make any payment due hereunder, then such Conduit Lender may pay a lesser amount
and make additional payments that in the aggregate equal the amount of
deficiency as soon as possible thereafter. The term “Excess Funds” means the
excess of (a) the aggregate projected value of the Conduit Lender’s assets and
other property (including cash and cash equivalents), over (b) the sum of (i)
the sum of all scheduled payments of principal, interest and other amounts
payable on publicly or privately placed indebtedness of such Conduit Lender for
borrowed money, plus (ii) the sum of all other liabilities, indebtedness and
other obligations of such Conduit Lender for borrowed money or owed to any
credit or liquidity provider, together with all unpaid interest then accrued
thereon, plus (iii) all taxes payable by such Conduit Lender to the Internal
Revenue Service, plus (iv) all other indebtedness, liabilities and obligations
of such Conduit Lender then due and payable.
(c)    With respect to each Bankruptcy Remote Party, each party hereto agrees
that, prior to the date which is one year and one day after payment in full of
all obligations under this Agreement (i) no party hereto shall authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) none of the parties hereto
shall commence or join with any other Person in commencing

35

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



any proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. Each of the parties hereto agrees that, prior to the
date which is one year and one day after the payment in full of all obligations
under this Agreement, it will not institute against, or join any other Person in
instituting against, any Bankruptcy Remote Party an action in bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceeding under the laws of the USA or any State of the USA.
Section 9.8    No Recourse. The obligations of each Conduit Lender, their
respective management companies, administrators and referral agents (each a
“Program Administrator”), each other Lender, the Administrative Agent, the
Borrower, the Originator and the Servicer and of any other party hereto under
any Transaction Document or other document to which a Program Administrator or
other Person is a party are solely the corporate or limited liability company
obligations of such Person and no recourse shall be had for such obligations
against any Affiliate, director, officer, member, manager, employee, attorney or
agent of any such Person.
Section 9.9    No Right of Set-off. Neither the Administrative Agent, the
Lenders nor any of their respective Affiliates may set-off, appropriate or apply
any deposits of or other amounts owing to the Borrower, the Servicer or any of
their Affiliates against amounts owed by the Borrower or the Servicer hereunder.
Section 9.10    Headings; Counterparts. Article and Section headings in this
Agreement are for reference only and shall not affect the construction of this
Agreement. This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.
Section 9.11    Cumulative Rights and Severability. All rights and remedies of
the Lenders, the Administrative Agent, the Borrower, the Originator and the
Servicer hereunder shall be cumulative and non-exclusive of any rights or
remedies such Persons have under law or otherwise. Any provision hereof that is
prohibited or unenforceable in any jurisdiction shall, in such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting such
provision in any other jurisdiction.
Section 9.12    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK.
Section 9.13    WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, ANY
TRANSACTION DOCUMENT OR ANY MATTER ARISING THEREUNDER.
Section 9.14    Costs and Expenses. The Borrower shall pay to the Administrative
Agent and the Lenders, in a timely manner after demand, all reasonable costs and
out-of-pocket expenses in connection with the review, negotiation, execution,
delivery and administration of this Agreement,

36

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



the transactions contemplated hereby and the other documents to be delivered
hereunder (including any amendments, restatements, or other modifications of the
foregoing), reasonable fees of the ratings agencies and the reasonable fees and
out-of-pocket expenses of Sidley Austin LLP, counsel for the Lenders and the
Administrative Agent with respect thereto (up to $[●] with respect to the fees
and expenses of Sidley Austin LLP incurred as of the Closing Date in connection
with the review, negotiation, execution and delivery of this Agreement and the
other Transaction Documents). The Borrower shall pay to the Administrative Agent
and each Lender, in a timely manner after demand, any and all reasonable costs
and expenses of the Administrative Agent and the Lenders, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Early Amortization Event or Event
of Default.
Section 9.15    Submission to Jurisdiction. EACH PARTY HERETO HEREBY EXPRESSLY
AND IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH, THIS AGREEMENT. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS,
TO THE FULLEST EXTENT PERMITTED BY LAW, TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. EACH PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED
TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT BEFORE JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY TO THE FULLEST EXTENT PERMITTED BY
LAW IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.
Section 9.16    Limitation of Liability. No claim may be made by (i) the
Borrower, the Originator or the Servicer or any other Person against any Lender
or the Administrative Agent or their respective Affiliates, directors, officers,
employees, attorneys or agents or (ii) any Lender or the Administrative Agent or
any other Person against the Borrower, the Originator or the Servicer or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each party hereto hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

37

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Section 9.17    Reinstatement. The Borrower and the Servicer each agrees that
the Loan Amount shall be automatically reinstated if and to the extent that for
any reason payment by or on behalf of the Borrower is rescinded or must be
otherwise restored by any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.
Section 9.18    Entire Agreement. The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof. Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.
Section 9.19    No Third Party Beneficiaries; Hedge Counterparties. Except as
provided in the next sentence, this Agreement is not intended to confer any
benefit upon, to give any rights or remedies whatsoever to, or to be enforceable
by, any Person other than the parties hereto. The parties hereto expressly
intend the provisions of this Agreement to be enforceable by each Hedge
Counterparty as a third party beneficiary of this Agreement.
Section 9.20    Survival. The provisions of Sections 7.1, 7.2, 9.6, 9.7, 9.8,
9.13, 9.14, 9.15, 9.16, 9.17 and this 9.20 shall survive the termination of this
Agreement.
ARTICLE X
THE ADMINISTRATIVE AGENT
Section 10.1    Authorization and Action of Administrative Agent. By its
execution hereof, in the case of each Lender, and by accepting the benefits
hereof, in the case of each Hedge Counterparty and each Person providing a
Liquidity Facility or Credit Facility to any Conduit Lender, each such party
hereby designates and appoints Credit Suisse AG, New York Branch as the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. The
Administrative Agent reserves the right, in its sole discretion, to take any
actions and exercise any rights or remedies under this Agreement or any other
Transaction Document and any related agreements and documents. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for the Administrative Agent. Except for actions
which the Administrative Agent is expressly required to take pursuant to this
Agreement, the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to applicable law unless the Administrative Agent shall receive further
assurances to its satisfaction from the Lenders of the indemnification
obligations under Section 10.5 against any and all liability and expense which
may be incurred in taking or continuing to take such action.
Section 10.2    Agency Termination. Subject to Section 10.6, the appointment and
authority of the Administrative Agent hereunder shall terminate upon the later
of (a) the payment to (i) each Lender and Hedge Counterparty of all amounts
owing to such parties under the Transaction

38

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Documents and (ii) the Administrative Agent of all amounts due under the
Transaction Documents and (b) the occurrence of the Commitment Termination Date.
Section 10.3    Administrative Agents’ Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any Lender for any action taken or omitted to be taken by the Administrative
Agent under or in connection with this Agreement or any related agreement or
document, except for its or their own gross negligence or willful misconduct.
Without limiting the foregoing, the Administrative Agent: (i) may consult with
legal counsel, independent public accountants and other experts selected by it
(which may be counsel for the Borrower, the Servicer or the Originator) and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (ii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations made by the
Borrower, the Originator or the Servicer in connection with this Agreement or
any other Transaction Document; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any other Transaction Document on the part of
the Borrower, the Originator or the Servicer or to inspect the property
(including the books and records) of the Borrower, the Originator or the
Servicer; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and (v)
shall incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by telex)
believed by it in good faith to be genuine and signed or sent by the proper
party or parties. The Administrative Agent shall not be deemed to have knowledge
of any Event of Default, Early Amortization Event or Servicer Replacement Event
unless the Administrative Agent has received actual notice thereof.
Section 10.4    Administrative Agent and Affiliates. The Administrative Agent
and its Affiliates may generally engage in any kind of business with the
Borrower, the Originator or the Servicer, any of their respective Affiliates and
any Person who may do business with or own securities of the Borrower, the
Originator, the Servicer or any of their respective Affiliates, without any duty
to account therefor to the Administrative Agent or the Lenders and as if it were
not the Administrative Agent and without any duty to account therefor to any
Lender.
Section 10.5    Indemnification. Each Committed Lender shall indemnify and hold
harmless the Administrative Agent and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by the Borrower, the
Servicer or the Originator and without limiting the obligation of the Borrower,
the Servicer or the Originator to do so), from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or threatened proceeding, whether or not the
Administrative Agent or such Person is designated a party thereto) that may at
any time be imposed on, incurred by or asserted against the Administrative Agent
for such Person as a result of, or related to, any of the transactions
contemplated by the Transaction Documents or the execution, delivery or
performance of the Transaction Documents or any other document furnished in
connection therewith (but excluding any such liabilities, obligations, losses,

39

--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



damages, penalties, judgments, settlements, costs, expenses or disbursements
resulting solely from the gross negligence or willful misconduct of the
Administrative Agent or such Person as finally determined by a court of
competent jurisdiction).
Section 10.6    Successor Administrative Agent. The Administrative Agent may,
upon at least five (5) days notice to the Borrower and each Lender, resign as
Administrative Agent. Such resignation shall not become effective until a
successor agent reasonably acceptable to the Borrower is appointed by the
Lenders and has accepted such appointment. Upon such acceptance of its
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall succeed to and become vested
with all the rights and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Transaction Documents.
Section 10.7    Rating. The Administrative Agent may, at its own expense, hire
one or more nationally recognized statistical rating organizations to provide a
rating on the Loans under this Agreement or any Liquidity Facility related
thereto. If such a rating is obtained, TFS and the Borrower shall, at the
expense of the Administrative Agent (which expense shall not include any
internal allocation of overhead expenses), provide reasonable assistance to the
Administrative Agent in connection therewith, however, the terms of this
Agreement or the Loan will not be disclosed publicly (e.g., no pre-sale or Rule
17-7 reports will be prepared), and any subsequent downgrade will not trigger
any Early Amortization Event, Event of Default or otherwise result in the breach
of any representation, warranty or covenant of Borrower under this Agreement.
Section 10.8    Failures by CS Entity as Hedge Counterparty. To the extent the
Borrower has insufficient funds to make any payment required to be made by the
Borrower under any Transaction Document solely as a result of any failure by any
CS Entity (or its successor as a result of any merger or other business
combination) to make any payment required to be made by such CS Entity under a
Hedge Agreement, such insufficiency shall not result in any Early Amortization
Event, Event of Default or Servicer Replacement Event.
[Remainder of Page Intentionally Left Blank]





40

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Committed Lender

By:_______________________________
Name:
Title:
By:_______________________________
Name:
Title:


Credit Suisse AG
Securitized Products – Asset Finance
11 Madison Avenue
New York, New York 10010
Attention: Oliver Nisenson
Telephone: (212) 325-6688
Telecopy: (212) 322-1016
Email1: oliver.nisenson@credit-suisse.com
Email2: list.afconduitreports@credit-suisse.com
Email3: abcp.monitoring@credit-suisse.com


S-1    TFS Funding I, LLC
Loan and Security Agreement



--------------------------------------------------------------------------------




INSTITUTIONAL SECURED FUNDING (JERSEY) LIMITED,
as a Conduit Lender


By:________________________________
Name:
Title:
Institutional Secured Funding (Jersey) Limited
Ogier House
The Esplanade
St. Helier
Jersey JE4 9WG
Attention: Emma Laffoley
Telephone: +44 1534 753 858
Telecopy: +44 1534 504 444
With a copy to:
Cantor Fitzgerald Investment Advisors, L.P.,
as Referral Agent for Institutional Secured Funding (Jersey) Limited
110 East 59th Street
4th Floor, Short Term Interest Rate Products
New York, New York 10022
Attention: Richard Goldthorpe
Telephone: (212) 829-5435
Telecopy: (212) 829-4866
Email: rgoldthorpe@cantor.com
And also to:
Attention: Amrut Bharambe
Telephone: (212) 829-5435
Telecopy: (212) 829-4866
Email: abharambe@cantor.com



S-2    TFS Funding I, LLC
Loan and Security Agreement



--------------------------------------------------------------------------------






CREDIT SUISSE AG, NEW YORK BRANCH,
as Administrative Agent

By:_______________________________
Name:
Title:
By:_______________________________
Name:
Title:


Credit Suisse AG
Securitized Products – Asset Finance
11 Madison Avenue
New York, New York 10010
Attention: Oliver Nisenson
Telephone: (212) 325-6688
Telecopy: (212) 322-1016
Email1: oliver.nisenson@credit-suisse.com
Email2: list.afconduitreports@credit-suisse.com
Email3: abcp.monitoring@credit-suisse.com




S-3    TFS Funding I, LLC
Loan and Security Agreement



--------------------------------------------------------------------------------




TFS FUNDING I, LLC
as Borrower
By:_________________________________
Name:    
Title:    
200 Nyala Farm Road
Westport, Connecticut 06880
Attention: General Counsel
Telephone: (203) 222-5950
Fax: (203) 341-6860
Email: eric.cohen@terex.com


TEREX FINANCIAL SERVICES, INC.
as Servicer
By:_________________________________
Name:    
Title:    
200 Nyala Farm Road
Westport, Connecticut 06880
Attention: General Counsel
Telephone: (203) 222-5950
Fax: (203) 341-6860
Email: eric.cohen@terex.com





S-4    TFS Funding I, LLC
Loan and Security Agreement



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



SCHEDULE I
DEFINITIONS
The following terms have the meanings set forth, or referred to, below:
“Addition Notice” has the meaning specified in Section 1.1(c).
“Adjusted Included Balance” means, on any day, an amount equal to (a) the
Included Balance on such day minus (b) the Excess Concentration Amount on such
day, if any.
“Adjusted Residual Value” means, for any item of Equipment subject to a Lease
Contract, as of the close of business on the last day of any Monthly Period or
the Cut-Off Date for such Lease Contract, the excess, if any, of (a) the Booked
Residual Value for such item of Equipment over (b) the portion of the Extended
Lease Payments, if any, received by the Servicer with respect to such Lease
Contract as of such date which have been applied by the Servicer to reduce the
value of residual interest in such Equipment in accordance with its Customary
Servicing Practices.
“Administrative Agent” means Credit Suisse AG, New York Branch, in its capacity
as contractual representative for the Lenders, and any successor thereto
appointed pursuant to Section 10.6.
“Advance Rate” means, on any date, [●]%.
“Adverse Claim” means, for any asset or property of a Person, a lien, security
interest, mortgage, pledge or encumbrance, in, of or on such asset or property
in favor of any other Person, except any Permitted Lien.
“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with such
specified Person and “Affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.
“Aggregate Loan Amount” means, at any time, the sum of the Loan Amounts for all
Lenders at such time.
“Available Funds” means, (A) with respect to any Settlement Date prior to the
occurrence and continuance of a Canadian Amortization Event, (i) the Collections
received during the preceding Monthly Period, (ii) any net amounts paid with
respect to such Settlement Date by the Hedge Counterparty to the Borrower under
any Hedge Agreement and (iii) any amounts paid with respect to such Settlement
Date by the Originator to the Borrower in accordance with Section 2.8 of the
Sale Agreement, or (B) with respect to any Settlement Date following the
occurrence and continuance of a Canadian Amortization Event, the amounts
described in clause (A) above, excluding any Canadian Available Funds.
“Average Default Ratio” means, as of any date commencing with the third
Settlement Date, the average of the Eligible Default Ratios, if any, for the
three preceding Monthly Periods.

I-1



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Average Delinquency Ratio” means, as of any date commencing with the third
Settlement Date, the average of the Eligible Delinquency Ratios, if any, for the
three preceding Monthly Periods.
“Average Discounted Receivable Balance” means, as of any date of determination
(A) the sum of the Discounted Receivables Balances, as of the Cut-Off Date, of
all Financed Receivables on such date, divided by (B) the total number of
Financed Receivables on such date.
“Back-Up Servicer” has the meaning assigned to such term in Section 3.1(b).
“Back-Up Servicer’s Fee” means the fee payable to the Back-Up Servicer pursuant
to the Back-Up Servicing Agreement.
“Back-Up Servicing Agreement” means that certain servicing agreement to be
entered into by and among the Borrower, the Servicer and the Back-up Servicer,
which shall be in form and substance reasonably acceptable to the Administrative
Agent.
“Bankruptcy Event” means, with respect to any Person, that such Person makes a
general assignment for the benefit of creditors or any proceeding is instituted
by or against such Person seeking to adjudicate it bankrupt or insolvent, or
seeking the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors and, if instituted
against such Person, such proceeding remains undismissed and unstayed for a
period of 90 days (or, in the case of the Borrower, 60 days) or an order for
relief is entered, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, in the case of any proceeding instituted
against such Person, such proceeding remains unstayed for more than 90 days (or,
in the case of the Borrower, 60 days) or an order for relief is entered.
“Bankruptcy Remote Party” means the Borrower or Conduit Lender.
“Basel II” means the second Basel Accord issued by the Basel Committee on
Banking Supervision.
“Basel III” means the third Basel Accord issued by the Basel Committee on
Banking Supervision.
“Booked Residual Value” means, for any item of Equipment subject to a Lease
Contract, the estimated fair value of the residual interest in such Equipment on
the Scheduled End Date for such Lease Contract established at the time of the
origination or extension of such Lease Contract and set forth in the books and
records of the Servicer.
“Borrower” means TFS Funding I, LLC, a Delaware limited liability company.
“Borrower Indemnified Losses” is defined in Section 7.1(a).
“Borrower Obligations” is defined in Section 2.1.

I-2



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Borrower’s Account” means the account specified by the Servicer on behalf of
the Borrower to the Administrative Agent prior to the first Loan hereunder or
such other account designated by the Servicer on behalf of the Borrower to the
Administrative Agent.
“Borrowing Date” means the Business Day specified pursuant to an Addition Notice
or Periodic Report as the date for funding an additional Loan in respect of
Receivables to be added to the Financed Receivables pursuant to Section 1.1(c).
“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in the states of New York, or Connecticut are authorized or required
to close and (b) a holiday on the Federal Reserve calendar.
“Canadian Amortization Event” means, at any time the aggregate Discounted
Balance of Canadian Receivables exceeds [●]% of the Included Balance, failure to
maintain any of the following ratios (in each case calculated solely with
reference to the Canadian Receivables):
(i)    Average Delinquency Ratio of less than [●]%;
(ii)    Average Default Ratio of less than [●]%; or
(iii)    Residual Loss Ratio of less than [●]%.
“Canadian Available Funds” means, with respect to any Settlement Date following
the occurrence and continuance of a Canadian Amortization Event, (i) the
Collections received during the preceding Monthly Period solely with respect to
Canadian Receivables, and (ii) any amounts paid with respect to such Settlement
Date by the Originator to the Borrower in accordance with Section 2.8 of the
Sale Agreement solely with respect to Canadian Receivables.
“Canadian Receivables” has the meaning set forth in Section 5.4.
“Change of Control” means, with respect to any Person, at any time (A) there is
an acquisition or a series of acquisitions within six (6) months of each other
by any other entity, individual or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership (as defined in
Rule 13d-3 promulgated under the Exchange Act) of more than thirty-five percent
(35%) of the issued and outstanding common stock and/or other securities which
have more than thirty-five percent (35%) of the combined voting power of the
securities entitled to vote in the election of directors of the Seller; (B)
there is a sale of all or substantially all of the assets of the such Person to
any other entity, individual or group; (C) there is a reorganization, merger or
consolidation of such Person in which the shareholders of such Person
immediately before such event will not immediately thereafter own more than
thirty-five percent (35%) of the combined voting power entitled to vote in the
election of directors of the reorganized, merged or consolidated Seller’s voting
securities, or (D) following any (1) acquisition or a series of acquisitions
within six (6) months of each other by any other entity, individual or group
(within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act) of
beneficial ownership (as defined in Rule 13d-3 promulgated under the Exchange
Act) of the issued and outstanding common stock and/or other issued and
outstanding securities of such Person; (2) sale of assets of such Person to any
other entity,

I-3



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



individual or group, (3) reorganization, merger, or consolidation of such
Person, or (4) other transaction affecting the capitalization, ownership or
management of such Person, the combined voting power of the securities entitled
to vote in the election of directors of such Person that are held by the
shareholders of record of such Person as of the date of this Agreement, shall
not be sufficient at such time to elect a majority of the directors of such
Person.
“Closing Date” means May 28, 2015.
“Collateral” is defined in Section 2.1.
“Collection Account” is defined in Section 1.5(a).
“Collection Account Bank” is defined in Section 1.5(a).
“Collection Account Property” means (a) the Collection Account, (b) all property
(including all cash, financial assets, investment property and security
entitlements) from time to time deposited in, carried in or credited to, or
required to be deposited in, carried in or credited to, the Collection Account,
(c) all funds from time to time deposited in or credited to, or required to be
deposited in or credited to, the Collection Account, (d) all credit balances
related to the Collection Account, (e) all rights, claims and causes of action
of the Borrower with respect to the Collection Account, and (f) all proceeds of
the foregoing.
“Collections” means with respect to any Receivable, any amounts received by the
Borrower or the Servicer on such Receivable or the Related Security after the
Cut-Off Date for or in respect of such Receivable, including all Extended Lease
Payments, Recoveries and Sales Proceeds, all proceeds of Insurance Policies and
all proceeds of the foregoing, all amounts deposited in the Collection Account
pursuant to Section 3.6 and all Covered Amounts deposited in the Collection
Account pursuant to Exhibit D hereof; provided, however, that the term
“Collections” shall not include any Excluded Amounts.
“Commitment Termination Date” means the earliest of (a) the Early Amortization
Date, if any, (b) the Business Day designated by the Borrower with no less than
two (2) Business Days’ prior notice to the Administrative Agent and (c) the
Scheduled Termination Date.
“Committed Lender” means the Person designated as a Committed Lender on its
signature page hereto.
“Conduit Lender” means each Person designated as a Conduit Lender on its
signature page hereto.
“Consent Date” has the meaning specified in Section 1.7.
“Contract” means a Lease Contract or a Loan Contract, as applicable.
“Covered Amount” means, for any Settlement Date, an amount equal to the sum of:

I-4



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(a)    the product of (i) an amount equal to the excess, if any, of the average
daily Loan Amount outstanding during the related Monthly Period over the average
daily Hedge Notional Amount during the related Monthly Period, times (ii) the
excess, if any, of the Weighted Average Floating Rate for the related Monthly
Period over the Weighted Average Fixed Rate for the related Monthly Period,
times (iii) a fraction equal to the number of days in such Monthly Period
divided by 360, plus
(b)    the product of (i) an amount equal to the excess, if any, of the average
daily Hedge Notional Amount during the related Monthly Period over the average
daily Loan Amount outstanding during the related Monthly Period times (ii) the
excess, if any, of the Weighted Average Fixed Rate for the related Monthly
Period over the Weighted Average Floating Rate for the related Monthly Period,
times (iii) a fraction equal to the number of days in such Monthly Period
divided by 360;
provided, however, that if (i) the average daily Hedge Notional Amount during
the related Monthly Period is not less than 90%, and not more than 110%, of the
average daily Loan Amount during the related Monthly Period and (ii) the Hedge
Notional Amount on such Settlement Date is not less than 90%, and not more than
110%, of the Aggregate Loan Amount on such Settlement Date, then the Covered
Amount for such Settlement Date shall be deemed to be zero ($0).
“CP Costs” means with respect to any Conduit Lender, for each day, the sum (on a
weighted average basis) of (i) discount or yield accrued on Pooled Commercial
Paper on such day, plus (ii) any and all accrued commissions in respect of
placement agents and commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus
(iii) other costs associated with funding small or odd-lot amounts with respect
to all receivable purchase facilities which are funded by Pooled Commercial
Paper for such day.
“CP Rate” for any Monthly Period (or portion thereof) for any portion of a Loan
Amount, in the case of each Conduit Lender, means a per annum rate of interest
which when applied to the portion of a Loan Amount funded by a Conduit Lender
will yield the CP Costs for such Monthly Period (or portion thereof).
“Credit Facility” means each committed loan facility, line of credit, letter of
credit and other form of credit enhancement available to a Conduit Lender which
is not a Liquidity Facility.
“CRR” means Articles 404-410 of the Capital Requirements Regulation No. 575/2013
of the European Parliament and of the Council of 26 June 2013, as amended from
time to time.
“CS Entity” means Credit Suisse AG, New York Branch or an Affiliate thereof.
“Customary Servicing Practices” means the customary practices of the Servicer
with respect to Receivables, as such practices may be changed from time to time
in accordance herewith.
“Cut-Off Date” means, for any Financed Receivables, the end of the calendar
month preceding the inclusion of such Financed Receivable (or, for a Financed
Receivable that was not

I-5



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



yet originated as of the end of such calendar month, the date of origination)
or, if specified by the Borrower, any later date that is at least two Business
Days prior to the date of the inclusion of such Financed Receivable in the
Included Balance. Each Financed Receivable will have only one Cut-Off Date,
which will be the date described in the preceding sentence for use at the time
the Financed Receivable is first included in the Included Balance.
“DBRS” means DBRS, Inc. or any successor that is a nationally recognized
statistical rating organization
“Default Ratio” means for any Monthly Period, a fraction (expressed as an
annualized percentage) equal to (A) the aggregate Discounted Receivable Balance
of all Financed Receivables that became Defaulted Receivables during the Monthly
Period minus all Recoveries received during the Monthly Period divided by (B)
the Included Balance as of the last day of the Monthly Period.
“Defaulted Receivable” means a Receivable as to which any payment or part
thereof remains unpaid for 120 days from the due date other than for
administrative reasons or which, consistent with Servicer’s Customary Servicing
Practices, would administratively be placed in non earning status.
“Delinquency Ratio” means for any Monthly Period, a fraction (expressed as an
annualized percentage) equal to (A) the aggregate Discounted Receivable Balance
of all Financed Receivables that are Delinquent Receivables as of the last day
of such Monthly Period divided by (B) the Included Balance for such Monthly
Period.
“Delinquent Receivable” means any Receivable which is not a Defaulted Receivable
and as to which at least 10% of any scheduled payment remains unpaid for more
than 30 days, as reflected on the records of the Servicer, from the original due
date for such payment.
“Delivery” when used with respect to Collection Account Property means:
(a)    with respect to bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” as
defined in Section 9-102(a)(47) of the UCC and are susceptible of physical
delivery, transfer thereof to the Administrative Agent or its nominee or
custodian by physical delivery to the Administrative Agent or its nominee or
custodian endorsed to, or registered in the name of, the Administrative Agent or
its nominee or custodian or endorsed in blank, and, with respect to a
“certificated security” (as defined in Section 8-102 of the UCC) transfer
thereof (i) by delivery of such certificated security endorsed to, or registered
in the name of, the Administrative Agent or its nominee or custodian to the
Administrative Agent or its nominee or custodian, or to another person, other
than a “securities intermediary” (as defined in Section 8-102(14) of the UCC),
who acquires possession of the certificated security on behalf of the
Administrative Agent or its nominee or custodian or, having previously acquired
possession of the certificate, acknowledges in an authenticated record that it
holds for the Administrative Agent or its nominee or custodian or (ii) by
delivery thereof to a “securities intermediary”, Administrative Agent or its
nominee or custodian, and the making by such “securities intermediary” of
entries on its books and records identifying such certificated

I-6



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



securities as belonging to the Administrative Agent or its nominee or custodian
and the sending by such “securities intermediary” of a confirmation of the
purchase of such certificated security by the Administrative Agent or its
nominee, who has agreed to hold all such assets delivered to it as “financial
assets” under Article 8 of applicable UCC and credit such assets to a
“securities account” in which the Administrative Agent is the entitlement holder
or (iii) by delivery thereof to a “clearing corporation” (all of the foregoing,
“Physical Property”), and, in any event, any such Physical Property in
registered form shall be in the name of the Administrative Agent or its nominee
or custodian; and such additional or alternative procedures as may hereafter
become appropriate to effect the complete transfer of ownership of any such
Collection Account Property to the Administrative Agent or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof;
(b)    with respect to any securities issued by the U.S. Treasury, the Federal
Home Loan Mortgage Corporation or by the Federal National Mortgage Association
that is a book-entry security held through the Federal Reserve System pursuant
to Federal book-entry regulations, the following procedures, all in accordance
with applicable law, including applicable Federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Collection Account Property to an
appropriate book-entry account maintained with a Federal Reserve Bank by a
financial intermediary which is also a “depository” pursuant to applicable
Federal regulations and issuance by such financial intermediary of a deposit
advice or other written confirmation of such book-entry registration to the
Administrative Agent or its nominee or custodian of the purchase by the
Administrative Agent or its nominee or custodian of such book-entry securities;
the making by such financial intermediary of entries in its books and records
identifying such book entry security held through the Federal Reserve System
pursuant to Federal book-entry regulations as belonging to the Administrative
Agent or its nominee or custodian and indicating that such custodian holds such
Collection Account Property solely as agent for the Administrative Agent or its
nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect complete transfer of ownership of any
such Collection Account Property to the Administrative Agent or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof; and
(c)    with respect to any item of Collection Account Property that is an
uncertificated security (as defined in Section 8-102(18) of the UCC) and that is
not governed by clause (b) above, (i) registration on the books and records of
the issuer thereof in the name of the Administrative Agent or its nominee or
custodian or (ii) registration on the books and records of the issuer thereof in
the name of another person, other than a securities intermediary, who
acknowledges that it holds such uncertificated security for the benefit of the
Administrative Agent or its nominee or custodian.
“Designated Obligor” means each of [●],[●],[●],[●], [●] and any other Obligor as
may be designated in writing by TFS and approved in writing by the
Administrative Agent as a “Designated Obligor”, such approval not to be
unreasonably withheld.

I-7



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Discount Rate” means, with respect to any Receivable, a per annum rate equal to
the sum of: (1) the Hedge Rate for such Receivable, (2) the Servicing Fee Rate,
and (3) the Used Fee Rate; provided, however, that if the Hedge Rate, and thus
the Discount Rate, is not yet known for any Receivable on such day, an estimate
of the Hedge Rate may be used for the calculation of such Receivable’s
Discounted Receivable Balance for the first Monthly Period). For the avoidance
of doubt, a Receivable will have only one Discount Rate for the term of the
related Contract, regardless of subsequent interest rate changes.
“Discounted Receivable Balance” means, for any Receivable, the sum of the
Discounted Contract Balance and the Discounted Residual Values Balance for such
Receivable, as applicable.
“Discounted Contract Balance” means, for a particular Contract, as of the close
of business on the last day of any Monthly Period or as of the close of business
on the Cut-Off Date for such Contract, an amount equal to the sum of the present
value of all scheduled payments remaining under such Contract after such date
(calculated by discounting such scheduled payments using the Discount Rate for
such Contract, and computed on the basis of a 360-day year comprised of twelve
30-day months), assuming (even if such Contract relates to a Delinquent
Receivable or, solely with respect to calculating the Purchase Amount of such
Contract, a Defaulted Receivable) that all past due scheduled payments are paid
on such date and all future scheduled payments are paid on the scheduled due
date therefor.
“Discounted Residual Values Balance” means, for a particular Lease Contract, as
of the close of business on the last day of any Monthly Period or as of the
close of business on the Cut-Off Date for such Lease Contract, an amount equal
to the present value, as of such date (discounted at a rate equal to the
Discount Rate for such Lease Contract, and computed on the basis of a 360-day
year comprised of twelve 30-day months), of the Booked Residual Value for such
Lease Contact, discounted from the first day of the Monthly Period in which the
Scheduled End Date for such Lease Contract occurs to such date.
“Dodd-Frank Act” means The Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173).
“Dollar” and “$” mean lawful currency of the United States of America.
“Downgrade Event” means, at any time, the senior unsecured debt rating of Parent
falls to “B3” or lower by Moody’s or “B+” or lower by S&P.
“Drawn Liquidity Rate” has the meaning set forth in the Fee Letter.
“Early Amortization Date” means the date of an Early Amortization Event.
“Early Amortization Event” means the occurrence of any event described in clause
(d) below or the delivery by the Administrative Agent of written notice stating
that it is an “Early Amortization Event Notice” to the Borrower after any other
event described below shall have occurred and be continuing:

I-8



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(b)    any failure by the Borrower, the Originator, the Servicer or the
Performance Guarantor to (i) make any payment or deposit of any amount due
hereunder or (ii) timely deliver the Periodic Report and, in either case, the
continuance of such failure for a period of five (5) Business Days; or
(c)    (i) the Borrower fails to comply with Section 5.1(j)(ii) hereof and such
failure remains unremedied for three (3) Business Days (or with respect to
5.1(j)(ii)(A), ten (10) days) after the earlier of actual knowledge of the
Borrower, the Originator, the Servicer or the Performance Guarantor, or the
Borrower, the Originator, the Servicer or the Performance Guarantor having
received written notice thereof from the Administrative Agent or any Lender, or
(ii) the Borrower, the Originator, the Servicer or the Performance Guarantor
fails to observe or perform any term, covenant or agreement under any
Transaction Document, which failure materially and adversely affects the
interests of the Lenders (for purposes of determining whether such failure
materially and adversely affects the interests of the Lenders, all references in
any such term, covenant or agreement to any materiality, Material Adverse
Effect, in all material respects or other similar qualifier contained in or
otherwise applicable to such term, covenant or agreement shall be disregarded
and given no effect), and such failure remains unremedied for sixty (60) days
after the earlier of actual knowledge of the Borrower, the Originator, the
Servicer or the Performance Guarantor, or the Borrower, the Originator, the
Servicer or the Performance Guarantor having received written notice thereof
from the Administrative Agent or any Lender; or
(d)    any written representation or warranty made by the Borrower, the
Originator, the Servicer or the Performance Guarantor in any Transaction
Document, Periodic Report, Transfer Request or other report or certificate
delivered by the Borrower, the Originator, the Servicer or the Performance
Guarantor pursuant to any Transaction Document shall have been incorrect in any
respect when made, which inaccuracy materially and adversely affects the
interests of the Lenders (for purposes of determining whether such failure
materially and adversely affects the interests of the Lenders, all references in
any such representation or warranty to any materiality, Material Adverse Effect,
in all material respects or other similar qualifier contained in or otherwise
applicable to such representation or warranty shall be disregarded and given no
effect), and such incorrect representation or warranty remains unremedied for
sixty (60) days after the earlier of actual knowledge of the Borrower, the
Originator, the Servicer or the Performance Guarantor, or the Borrower, the
Originator, the Servicer or the Performance Guarantor having received written
notice thereof from the Administrative Agent, or any Lender; it being understood
that any repurchase of a Receivable by the Originator pursuant to Section 2.8 of
the Sale Agreement shall be deemed to remedy any incorrect representation or
warranty with respect to such Receivable; or
(e)    the Originator suffers a Bankruptcy Event; or
(f)    a Servicer Replacement Event or Event of Default occurs; or
(g)    on any Reporting Date, the Average Delinquency Ratio exceeds [●]%; or
(h)    on any Reporting Date, the Average Default Ratio exceeds [●]%; or

I-9



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(i)    on any Reporting Date, the Residual Loss Ratio exceeds [●]%; or
(j)    a Change of Control of Parent or TFS occurs; or
(k)    the Borrower shall become a “covered fund” under the Volcker Rule;
provided, however , that a delay or failure of performance under clauses (a),
(b) or (c) above for a period of thirty (30) days beyond the applicable cure
period will not constitute an Early Amortization Event if such delay or failure
was caused Force Majeure Event.
“Early Payment Fee” means, if any portion of the Loan Amount is reduced, prepaid
or terminated other than pursuant to Section 1.4 (the amount of Loan Amount so
reduced or terminated being referred to as the “Prepaid Amount”), the actual
out-of-pocket cost to the Lender of terminating or reducing such portion of the
Loan Amount, which means, for any portion of the Loan Amount funded through the
issuance of commercial paper notes, any compensation paid in prepaying the
related commercial paper notes or, if not prepaid, any shortfall between the
amount that will be available to the related Conduit Lender on the maturity date
of the related commercial paper notes from reinvesting the Prepaid Amount in
Permitted Investments and the Face Amount of such commercial paper notes.
“Early Stage Delinquent Receivable” means a Receivable as to which at least 10%
of any scheduled payment remains unpaid for more than 30 days but not more than
59 days, as reflected on the records of the Servicer, from the original due date
for such payment.
“Eligible Account” means either (a) a segregated account with an Eligible Bank
or (b) a segregated trust account with the corporate trust department of a
depository institution with corporate trust powers organized under the laws of
the United States of America or any state thereof or the District of Columbia
(or any United States branch of a foreign bank) and whose deposits are insured
by the Federal Deposit Insurance Corporation, provided that such institution
must have a net worth in excess of $100,000,000 and must have a rating of Baa2
or higher from Moody’s and a rating of BBB or higher from S&P with respect to
long-term deposit obligations.
“Eligible Assignee” has the meaning specified in Section 9.4(a).
“Eligible Bank” shall mean a depository institution organized under the laws of
the United States or any one of the states thereof, including the District of
Columbia (or any United States branch or agency of a foreign bank), which is
subject to supervision and examination by federal or state banking authorities,
the deposits of which are insured by the Federal Deposit Insurance Corporation
and which at all times (a) has a net worth in excess of $100,000,000 and (b) has
either (x) a long-term unsecured debt rating of at least Baa2 by Moody’s and BBB
by S&P or (y) a short-term certificate of deposit rating of P-2 by Moody’s and
A-2 by S&P. The Administrative Agent shall be an Eligible Bank to the extent it
meets the foregoing criteria.
“Eligible Default Ratio” means with respect to any Monthly Period in which the
Included Balance was greater than $10,000,000 at any time during such Monthly
Period, the Default Ratio for such Monthly Period.

I-10



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Eligible Delinquency Ratio” means with respect to any Monthly Period in which
the Included Balance was greater than $10,000,000 at any time during such
Monthly Period, the Delinquency Ratio for such Monthly Period.
“Eligible Receivable” means, at the time set forth below, or if no such time is
specified, as of any date of determination, a Receivable:
(a)    (x) which was not, as of the applicable Cut-Off Date, a Delinquent
Receivable (other than an Early Stage Delinquent Receivable) or a Defaulted
Receivable, (y) the addition of which to the Financed Receivables did not cause
the aggregate Discounted Receivable Balance of all Early Stage Delinquent
Receivables to exceed [●]% of the Included Balance as of the applicable Cut-Off
Date and (z) which is not a Defaulted Receivable;
(b)    which, as of the applicable Purchase Date, arises under a Contract that
was originated by the Originator in the ordinary course of business in
connection with the purchase or lease of the related Equipment and in accordance
with the Underwriting Guidelines as in effect at the time of such origination or
acquisition and which has been serviced in accordance with the Customary
Servicing Practices at all times since the origination thereof;
(c)    which arises under a Contract that is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except for
bankruptcy or similar laws affecting creditor’s rights;
(d)    which arises under a Contract that unconditionally obligates the Obligor
to make periodic payments (including taxes), notwithstanding damage to or
destruction of the related Equipment, or any other event, including obsolescence
of such Equipment;
(e)    which arises under a Contract, the terms of which require the Obligor to
maintain casualty insurance or proof of financial responsibility with respect to
the related Equipment;
(f)    which, as of the applicable Purchase Date, was selected for sale to the
Borrower using no procedures believed by the Seller to be materially adverse to
the interests of the Borrower or any Lender, subject to the eligibility criteria
in this and other financing transactions;
(g)    which, if such Receivable relates to a Lease Contract,
(i)    such Contract is a “triple net lease” under which the Obligor is
responsible for the operating costs, maintenance, taxes and insurance with
respect to the related Equipment;
(ii)    such Contract is non-cancelable by the related Obligor, and either does
not contain any early termination option, or, if it does contain such an option,

I-11



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



it also contains a provision requiring payment of all remaining scheduled
payments less any unearned finance charges under such Lease Contract at the time
of such early termination;
(iii)    an ownership interest in the related Equipment is not required to be
reflected on a certificate of title under the laws of the relevant jurisdiction;
and
(iv)    such Contract is not a “consumer lease” as defined in Section 2A-103 of
the UCC;
(h)    the Obligor of which has a billing address in the United States or
Canada, and which is a U.S. or Canadian dollar-denominated obligation;
(i)    (x) which, as of the applicable Purchase Date and prior to the sale to
the Borrower, was owned by the Originator free and clear of all Adverse Claims
and (y) as to which the Borrower has good and marketable title free and clear of
all Adverse Claims;
(j)    which, according to the records of the Servicer, the Obligor was not
subject to bankruptcy or other insolvency proceedings as of such date;
(k)    which is an “account”, a “payment intangible” or “tangible chattel paper”
within the meaning of Section 9-102 of the UCC of all applicable jurisdictions;
(l)    which, if the related Contract constitutes an instrument or chattel paper
for purposes of the UCC, there is only one original executed copy;
(m)    as of the applicable Cut-Off Date, the original term to maturity of the
related Contract did not exceed [●] months;
(n)    as of the applicable Cut-Off Date, the remaining term to maturity of the
related Contract did not exceed (i) if the Included Balance as of the date of
determination is less than or equal to $[●], [●] months or (ii) if the Included
Balance as of the date of determination is greater than $[●], [●] months;
(o)    the Discounted Receivable Balance of which, as of the applicable Cut-Off
Date, did not exceed $[●];
(p)    the original cost of the Equipment relating to which, as of the
applicable Cut-Off Date, did not exceed $[●];
(q)    which arises under a Contract (A) that does not require the Obligor under
such Contract to consent to or receive notice of the transfer, sale or
assignment of such Contract, (B) that contains customary and enforceable
provisions and (C) under which the obligations of the Obligor are irrevocable,
unconditional and non-cancellable, except for bankruptcy, moratorium or similar
laws affecting creditors’ rights, so as to render the rights and remedies of the
holder thereof against the property subject to such Contract adequate for the
realization of the benefits provided thereby;

I-12



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(r)    which, if such Receivable arose under a Loan Contract, (x) as of the
applicable Purchase Date and prior to the sale to the Borrower, the Originator
possessed a valid and enforceable first priority perfected security interest in
the related Equipment, free and clear of any Adverse Claims and (y) the Borrower
possesses a valid and enforceable first priority perfected security interest in
the related Equipment, free and clear of any Adverse Claims;
(s)    which, if such Receivable arose under a Lease Contract, (x) as of the
applicable Purchase Date and prior to the sale to the Borrower, the Originator
owned the related Equipment, free and clear of any Adverse Claims and (y) the
Borrower owns a valid ownership interest in, and good and marketable title to,
the related Equipment, free and clear of any Adverse Claims;
(t)    which complies with applicable laws, rules and regulations in all
material respects;
(u)    which arises under a Contract that requires substantially equal payments
to be made (except for “seasonal skips” and the first and last payments under
the related Contract, so long as such last payment is less than 30% of the
amount financed under such Contract at origination);
(v)    which, if such Receivable arises under a Contract which is part of a
master lease, such Contract is evidenced by a schedule or rider to the master
lease agreement between the Originator and the lessee and either (a) all
Equipment leased thereunder and all such schedules thereunder are included in
the Financed Receivables or (b) the master lease agreement permits the
assignment of the rights to the Borrower under such schedule or rider;
(w)    the addition of which to the Financed Receivables did not cause the
Average Discounted Receivable Balance of all Financed Receivables to exceed $[●]
as of the applicable Cut-Off Date;
(x)    which would not be characterized as floorplan financing as of the
applicable Cut-Off Date;
(y)    the Discounted Receivables Balance with respect to the related Contract
does not include any security deposits held by TFS (or its assigns) or the
Servicer and such Contract does not provide that the related Obligor may elect
to utilize any security deposit thereunder to offset any scheduled payment
thereunder;
(z)    there have been no charge-offs on such Receivable or on any other
Receivable of the same Obligor; and
(aa)    payments with respect to such Receivable are not secured by real estate.
“Equipment” means specific items of new and used equipment and other property
subject to a Contract, together with any replacement parts, additions and
repairs thereof, and any accessories incorporated therein or affixed thereto.

I-13



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Event of Default” means any event or circumstance specified in Section 6.1.
“Excess Concentration Amount” means:
(a)    on any date of determination when the Included Balance is less than or
equal to $[●], the sum of the following amounts:
(i)    the amount by which the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding month, the Initial Discounted Receivable Balance of such
Receivables) of all Contracts with remaining terms to maturity, as of the
applicable Cut-Off Date, of greater than [●] months, exceeds [●]% of the
Included Balance on such specified date;
(ii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Contracts with Discounted Receivables Balances, as of
the applicable Cut-Off Date, of greater than $[●], exceeds [●]% of the Included
Balance on such specified date;
(iii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Contracts for Obligors in the state of [●] exceeds [●]%
of the Included Balance on such specified date;
(iv)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Contracts for Obligors in any single state (other than
[●]) exceeds [●]% of the Included Balance on such specified date;
(v)    the amount by which the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding month, the Initial Discounted Receivable Balance of such
Receivables) of all Receivables with the largest Obligor (measured by Discounted
Receivable Balance of the Financed Receivables of such Obligor) exceeds: (i) if
such Obligor is a Designated Obligor, [●]% of the Included Balance on such
specified date, and (ii) otherwise, [●]% of the Included Balance on such
specified date;
(vi)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the second largest Obligor (measured
by Discounted Receivable Balance of the Financed Receivables of such Obligor)

I-14



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



exceeds: (i) if such Obligor is a Designated Obligor, [●]% of the Included
Balance on such specified date; and (ii) otherwise, [●]% of the Included Balance
on such specified date;
(vii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the third largest Obligor (measured by
Discounted Receivable Balance of the Financed Receivables of such Obligor)
exceeds [●]% of the Included Balance on such specified date;
(viii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the five (5) largest Obligors
(measured by Discounted Receivable Balance of the Financed Receivables of such
Obligors) exceeds: (i) if each of the two (2) largest Obligors are Designated
Obligors, [●]% of the Included Balance on such specified date; and (ii)
otherwise, [●]% of the Included Balance on such specified date;
(ix)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the ten (10) largest Obligors
(measured by Discounted Receivable Balance of the Financed Receivables of such
Obligors) exceeds [●]% of the Included Balance on such specified date;
(x)    the amount by which the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding month, the Initial Discounted Receivable Balance of such
Receivables) of all Receivables with any Obligor other than one of the 10
largest Obligors (measured by Discounted Receivable Balance of the Financed
Receivables of such Obligors) exceeds [●]% of the Included Balance on such
specified date;
(xi)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with original terms to maturity of greater
than [●] months exceeds [●]% of the Included Balance on such specified date;
(xii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables secured by the same equipment type exceed
the following percentages of the Included Balance on such specified date:

I-15



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(1)    Cranes                [●]%
(2)    Aerial Work Platforms    [●]%
(3)    Construction            [●]%;
(4)    Materials Processing        [●]%; and
(5)    MHPS                [●]%;
(xiii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Canadian Receivables exceeds [●]% of the Included
Balance on such specified date;
(xiv)    the amount by which the Booked Residual Value component of the
aggregate Discounted Receivable Balance as of the end of the preceding month
(or, for Receivables which did not exist as of the end of the preceding month,
the Initial Discounted Receivable Balance of such Receivables) of all
Receivables exceeds [●]% of the Included Balance on such specified date;
(xv)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with balloon payments exceeds [●]% of the
Included Balance on such specified date;
(xvi)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with scheduled payments thereon due less
frequently than monthly exceeds [●]% of the Included Balance on such specified
date; and
(xvii)    the amount by which the aggregate original equipment cost of all
Non-Terex Equipment securing Receivables as of such date exceeds [●]% of the
aggregate equipment cost of all Equipment securing Receivables in the Included
Balance on such specified date; provided, that prior to September 30, 2015, the
amount described under this clause (xvii) shall be determined solely based on
the reasonable estimation of the Borrower as of such specified date; or
(b)    on any date of determination when the Included Balance is greater than
$[●], the sum of the following amounts:
(i)    the amount by which the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding month, the Initial Discounted Receivable Balance of such

I-16



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



Receivables) of all Contracts with remaining terms to maturity, as of the
applicable Cut-Off Date, of greater than [●] months, exceeds [●]% of the
Included Balance on such specified date;
(ii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Contracts with Discounted Receivables Balances, as of
the applicable Cut-Off Date, of greater than $[●], exceeds [●]% of the Included
Balance on such specified date;
(iii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Contracts for Obligors in the state of [●] exceeds [●]%
of the Included Balance on such specified date;
(iv)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Contracts for Obligors in any single state (other than
[●]) exceeds [●]% of the Included Balance on such specified date;
(v)    the amount by which the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding month, the Initial Discounted Receivable Balance of such
Receivables) of all Receivables with the largest Obligor (measured by Discounted
Receivable Balance of the Financed Receivables of such Obligor) exceeds [●]% of
the Included Balance on such specified date;
(vi)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the second largest Obligor (measured
by Discounted Receivable Balance of the Financed Receivables of such Obligor)
exceeds [●]% of the Included Balance on such specified date;
(vii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the third largest Obligor (measured by
Discounted Receivable Balance of the Financed Receivables of such Obligor)
exceeds [●]% of the Included Balance on such specified date;
(viii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of

I-17



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the five (5) largest Obligors
(measured by Discounted Receivable Balance of the Financed Receivables of such
Obligors) exceeds [●]% of the Included Balance on such specified date;
(ix)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with the ten (10) largest Obligors
(measured by Discounted Receivable Balance of the Financed Receivables of such
Obligors) exceeds [●]% of the Included Balance on such specified date;
(x)    the amount by which the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding month, the Initial Discounted Receivable Balance of such
Receivables) of all Receivables with any Obligor other than one of the 10
largest Obligors (measured by Discounted Receivable Balance of the Financed
Receivables of such Obligors) exceeds [●]% of the Included Balance on such
specified date;
(xi)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with original terms to maturity of greater
than [●] months exceeds [●]% of the Included Balance on such specified date;
(xii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables secured by the same equipment type exceed
the following percentages of the Included Balance on such specified date:
(1)    Cranes                [●]%
(2)    Aerial Work Platforms    [●]%
(3)    Construction            [●]%;
(4)    Materials Processing        [●]%; and
(5)    MHPS                [●]%;
(xiii)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Canadian Receivables exceeds [●]% of the Included
Balance on such specified date;

I-18



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(xiv)    the amount by which the Booked Residual Value component of the
aggregate Discounted Receivable Balance as of the end of the preceding month
(or, for Receivables which did not exist as of the end of the preceding month,
the Initial Discounted Receivable Balance of such Receivables) of all
Receivables exceeds [●]% of the Included Balance on such specified date;
(xv)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with balloon payments exceeds [●]% of the
Included Balance on such specified date;
(xvi)    the amount by which the aggregate Discounted Receivable Balance as of
the end of the preceding month (or, for Receivables which did not exist as of
the end of the preceding month, the Initial Discounted Receivable Balance of
such Receivables) of all Receivables with scheduled payments thereon due less
frequently than monthly exceeds [●]% of the Included Balance on such specified
date; and
(xvii)    the amount by which the aggregate original equipment cost of all
Non-Terex Equipment securing Receivables as of such date exceeds [●]% of the
aggregate equipment cost of all Equipment securing Receivables in the Included
Balance on such specified date; provided, that prior to September 30, 2015, the
amount described under this clause (xvii) shall be determined solely based on
the reasonable estimation of the Borrower as of such specified date.
For purposes of calculating the Excess Concentration Amount, to the extent the
Discounted Receivable Balance (or a portion thereof) of any Receivable would
cause more than one of the concentration limits set forth above to be exceeded,
such excess amount may be counted towards only one such concentration limit.
“Excluded Amounts” means (i) Supplemental Servicing Fees, (ii) payments
allocable to sales, use or similar related taxes, or fees or other charges
imposed by any Governmental Authority (which shall be collected by the Servicer
and remitted to the applicable Governmental Authority or used to reimburse the
Servicer for payment of such amounts in accordance with the Servicer’s Customary
Servicing Practices), (iii) excess wear and tear charges and (vi) all out of
pocket costs and expenses incurred by the Servicer in connection with such sale
or other disposition of a Equipment, including without limitation, all
repossession, auction, painting, repair and any and all other similar
liquidation and refurbishment costs and expenses.
“Extended Lease Payments” means, with respect to any Lease Contract that has
reached its Scheduled End Date and with respect to which the Obligor thereof has
paid all scheduled payments required under the original terms of such Lease
Contract, all rent payments made by the Obligor thereof in excess of the
scheduled payments required under the original terms of such Lease Contract.

I-19



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Face Amount” means the face amount of a debt security issued on a discount
basis or, if not issued on a discount basis, the sum of the principal amount of
such note and interest scheduled to accrue thereon to its stated maturity.
“Facility Limit” means $350,000,000, as such amount may be reduced or increased
from time to time pursuant to Section 1.4. On any day on and after the
Commitment Termination Date, the Facility Limit shall equal the Aggregate Loan
Amount on such day.
“Fee Letter” means the letter agreement dated as of the Closing Date between the
Borrower and the Administrative Agent, setting forth the fees and certain other
amounts payable to the Administrative Agent and the Lenders in connection with
this Agreement, as amended, restated or otherwise modified from time to time.
“Federal Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended
from time to time, and as codified as 11 U.S.C. Section 101 et seq.
“Final Maturity Date” means, at any time, one year and a day after the due date
of the latest installment due under the last maturing Financed Receivable at
such time.
“Financed Receivable” means, at any time, a Receivable owned by the Borrower at
such time.
“Force Majeure Event” means an event that occurs as a result of acts of declared
or undeclared war (including acts of terrorism), public disorder, rebellion,
sabotage, epidemics, landslides, lightning, fire, hurricane, earthquakes, floods
or similar causes.
“Funding Document” means any Transaction Document or any agreement which is part
of a Liquidity Facility or Credit Facility.
“Funding Party” means each Lender, or any Person that is committed to fund under
a Liquidity Facility or Credit Facility.
“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.
“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality, (b)
administrative or regulatory authority (including any central bank or similar
authority) or (c) court or judicial authority.
“Hedge Agreements” means the interest rate protection agreements and
currency-related forward contracts entered into by the Borrower in accordance
with Exhibit D.
“Hedge Counterparty” means, with respect to any Hedge Agreement, the
counterparty to such Hedge Agreement.
“Hedge Notional Amount” means the aggregate notional amount in effect on any day
under all Hedge Transactions entered into pursuant to Exhibit D for such Loan.

I-20



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Hedge Rate” means, with respect to the Receivables and the related Hedge
Agreements entered into by the Borrower with respect to the Receivables pursuant
to Exhibit D, the fixed rate payable under such swap.
“Hedge Termination Payment” means, with respect to a particular Hedge Agreement,
the payment due by the Borrower to the Hedge Counterparty or by the Hedge
Counterparty to the Borrower, including any interest that may accrue thereon,
upon the occurrence of an “early termination date” under such Hedge Agreement.
“Hedge Transaction” means, each interest rate swap transaction between the
Borrower and a Hedge Counterparty which is entered into pursuant to Exhibit D
and is governed by a Hedge Agreement.
“Included Balance” means, (x) for any day, the aggregate Discounted Receivable
Balance as of the end of the preceding month (or, for Eligible Receivables which
did not exist as of the end of the preceding calendar month, the Initial
Discounted Receivable Balance of such Receivable) of all Eligible Receivables on
such day and (y) for any Monthly Period, the sum of the aggregate Discounted
Receivable Balance as of the beginning of such Monthly Period of all Eligible
Receivables at the beginning of such Monthly Period plus the aggregate
Discounted Receivable Balance as of the beginning of such Monthly Period (or,
for Eligible Receivables which did not exist at the beginning of such Monthly
Period, the Initial Discounted Receivable Balance of such Receivable) of all
Eligible Receivables which were acquired by the Borrower during such Monthly
Period.
“Indemnified Party” is defined in Section 7.1.
“Information” has the meaning specified in Section 9.6.
“Initial Cut-Off Date” means April 30, 2015.
“Initial Discounted Receivable Balance” means, with respect to any Receivable,
the Discounted Receivable Balance of such Receivable as of the Cut-Off Date for
such Receivable.
“Insurance Policy” means (i) any comprehensive and collision, fire, theft or
other insurance policy maintained by an Obligor for the benefit of the
Originator with respect to one or more Equipments and (ii) any credit life,
credit disability, credit health or credit unemployment insurance maintained by
an Obligor in connection with any Receivable.
“Investment Company Act” is defined in Section 4.1(i).
“Intended Tax Characterization” is defined in Section 9.5.
“Interest” means, with respect to a Monthly Period, an amount equal to the sum
for all Lenders of the following amounts: the product for each Lender on each
day during such Monthly Period of (a) such Lender’s Loan Amount on such day, (b)
such Lender’s Interest Rate on such day and (c) a fraction equal to one divided
by 360.

I-21



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Interest Rate” means the sum of (a) with respect to any portion of the Loan
Amount funded by a Conduit Lender through the issuance of commercial paper
notes, the sum of (i) the CP Rate for such Conduit Lender and (ii) the Used Fee
Rate, and (b) with respect to any portion of the Loan Amount funded by a Conduit
Lender other than through the issuance of commercial paper notes, by any other
Lender, or under any Liquidity Facility or Credit Facility, the sum of (i) the
Drawn Liquidity Rate and (ii) the Used Fee Rate.
“Lease Contract” means a lease contract pursuant to which specific items of
Equipment are leased by TFS to an Obligor, including a lease schedule to a
master lease agreement pursuant to which specific items of Equipment are leased
by TFS to an Obligor, and any and all amendments, riders and other documents
which pertain thereto.
“Lenders” means, collectively, the Conduit Lender and the Committed Lender.
“Liquidity Facility” means each committed loan facility, asset purchase
agreement, line of credit and other financial accommodation available to a
Conduit Lender to support the liquidity of such Conduit Lender’s commercial
paper notes.
“Loan” is defined in Section 1.1(a).
“Loan Amount” means, for any Lender at any time, the aggregate unpaid principal
amount of all Loans made by such Lender outstanding at such time.
“Loan Contract” means a loan contract or other financing arrangement pursuant to
which the purchase of specific items of Equipment by an Obligor are financed by
TFS and any and all amendments, riders and other documents which pertain
thereto.
“Material Adverse Effect” means (i) a material and adverse effect on the
business, properties, financial condition or results of operations of TFS, taken
as a whole, or the Borrower; (ii) any material impairment of the right or
ability of TFS or the Borrower to carry on its business substantially as now
conducted; (iii) any material impairment of (x) the validity of this Agreement
or any other Transaction Document, (y) the validity, value or collectability of
the Receivables (other than an immaterial portion thereof) or (z) the
obligations of TFS or the Borrower herein or in any other Transaction Document;
or (iv) any material impairment of the ability of TFS or the Borrower to perform
its obligations under the terms of this Agreement or any other Transaction
Document.
“Maximum Borrowing” means, at any time, the amount by which the Facility Limit
exceeds the Loan Amount at that time.
“Monthly Period” means the period commencing on the first day of each calendar
month and ending on the last day of such calendar month, except for the first
Monthly Period, which shall begin on the Initial Cut-Off Date and end on the
last day of the calendar month in which the Closing Date occurs. As used herein,
the “related” Monthly Period with respect to a Settlement Date shall be the
Monthly Period which precedes such Settlement Date.
“Monthly Remittance Condition” has the meaning specified in Section 1.6(a).

I-22



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
“Non-Terex Equipment” means Equipment which has not been manufactured or sold by
Parent, its Affiliates or any partnership, company or other entity or
joint-venture in which Parent or an Affiliate holds or previously held a
beneficial or ownership interest.
“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable and each guarantor of such obligation.
“Originator” means TFS, as the seller under the Sale Agreement.
“Parent” means Terex Corporation, its successors and assigns.
“Participant” has the meaning specified in Section 9.4(b).
“Performance Guaranty” means the certain Performance Guaranty, dated as of the
date of this Agreement between the Parent and the Administrative Agent, on
behalf of the Secured Parties.
“Periodic Report” is defined Section 3.3.
“Permitted Investments” means (a) evidences of indebtedness, maturing within
thirty (30) days after the date of loan thereof, issued by, or guaranteed by the
full faith and credit of, the federal government of the USA, (b) repurchase
agreements with banking institutions or broker‑dealers registered under the
Securities Exchange Act of 1934 which are fully secured by obligations of the
kind specified in clause (a), (c) money market funds (i) rated not lower than
the highest rating category from Moody’s and “AAAm” or “AAAm-g,” from S&P or
(ii) which are otherwise acceptable to the Rating Agencies or (d) commercial
paper issued by any corporation incorporated under the laws of the USA and rated
at least “A-1+” (or the equivalent) by S&P and at least “P-1” (or the
equivalent) by Moody’s.
“Permitted Lien” means with respect to any Receivable: (a) the interests of the
parties under the Transaction Documents; (b) any liens thereon for taxes,
assessments, levies, fees and other government and similar charges not due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings; (c) any liens of mechanics, suppliers, vendors,
materialmen, laborers, employees, repairmen and other like liens arising in the
ordinary course of the Servicer’s, Borrower’s or the Originator’s business
securing obligations which are not due and payable or the amount or validity of
which is being contested in good faith by appropriate proceedings, and (d) liens
arising out of any judgment or award against the Borrower or the Originator with
respect to which an appeal or proceeding for review is being taken in good faith
and with respect to which there shall have been secured a stay of execution
pending such appeal or proceeding for review.
“Person” means an individual, partnership, corporation, limited liability
company, trust, association, joint venture, Governmental Authority or other
entity of any kind.

I-23



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.





“Physical Property” has the meaning set forth in the definition of “Delivery”
above.
“Pooled Commercial Paper” means commercial paper notes of the Conduit Lender
excluding commercial paper issued by the Conduit Lender for a tenor and in an
amount specifically requested by any customer in connection with any agreement
effected by the Conduit Lender.
“Principal Payment Amount” means, (A) for any Settlement Date prior to the
occurrence of a Canadian Amortization Event, the excess (if any) of the
Aggregate Loan Amount (including any additional amounts to be borrowed on such
Settlement Date) over the Targeted Loan Amount on such Settlement Date, and (B)
for any Settlement Date following the occurrence and continuance of a Canadian
Amortization Event, the excess (if any) of the Aggregate Loan Amount (including
any additional amounts to be borrowed on such Settlement Date) over the U.S.
Targeted Loan Amount on such Settlement Date.
“Program Administrator” has the meaning specified in Section 9.8.
“Purchase Date” has the meaning specified in the Sale Agreement.
“Rating Agency” means any rating agency that has been hired to rate the Conduit
Lender’s commercial paper notes.
“Receivable” means a Contract and all Related Security in connection therewith.
“Receivable File” has the definition set forth in Section 3.4(a).
“Recoveries” means, with respect to any Receivable that has become a Defaulted
Receivable, all monies collected by the Servicer (from whatever source,
including, but not limited to, proceeds of a deficiency balance or insurance
proceeds recovered after the charge‑off of the related Receivable) on such
Defaulted Receivable, net of any expenses incurred by the Servicer in connection
therewith, Supplemental Servicing Fees and any payments required by law to be
remitted to the Obligor.
“Regulatory Change” has the meaning specified in Section 7.2.
“Related Security” means, for any Receivable, (i) all of the Originator’s (and
following transfer to the Borrower pursuant to the Sale Agreement, the
Borrower’s) right, title and interest in the related Equipment, (ii) all rights
of the Originator (and following transfer to the Borrower pursuant to the Sale
Agreement, the Borrower) under Insurance Policies relating to such Equipment or
the related Obligor, (iii) all other security interests or liens and property
subject thereto, if any, purporting to secure payment of such Receivable,
together with all financing statements signed by an Obligor describing any
collateral securing such Receivable, (iv) all guaranties, letters of credit,
insurance and other agreements supporting or securing payment of such
Receivable, (v) all warranty service contracts related to such Receivable and
(vi) all proceeds of the foregoing.



I-24



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Reporting Date” means the second Business Day preceding the related Settlement
Date.
“Required Payoff Amount” has the meaning specified in Section 2.5(f).
“Required Rating” means a long-term rating falling in one of the generic rating
categories which signifies investment grade from each of S&P and Moody’s.
“Residual Losses” means for any Monthly Period, a positive or negative number
equal to (1) the sum of the Adjusted Residual Values for all Equipment which had
Returned Equipment Dispositions during such Monthly Period minus the Sales
Proceeds from such Returned Equipment Dispositions minus (2) all excess wear and
tear charges collected during such period.
“Residual Loss Ratio” means, as of any Reporting Date, a fraction (expressed as
an annualized percentage), the numerator of which is the sum of the Residual
Losses during the three preceding Monthly Periods and the denominator of which
is the sum of the aggregate Adjusted Residual Values (calculated as of the
beginning of the Monthly Period in which the Returned Equipment Disposition of
the related Equipment occurred) for all Lease Contracts with respect to which a
Returned Equipment Disposition occurred during such three preceding Monthly
Periods; provided, however, that for any Monthly Period prior to the initial
Settlement Date, the Residual Losses shall be deemed to be zero; provided,
further, however that the Residual Loss Ratio for any Reporting Date shall be
zero unless at least [five (5)] Returned Equipment Dispositions have occurred
during such three preceding Monthly Periods.
“Returned Equipment Disposition” means a disposition by the Servicer of a unit
of leased Equipment returned to the Servicer after the Scheduled End Date of the
related Lease Contract.
“S&P” means Standard & Poor’s Ratings Services, or any successor that is a
nationally recognized statistical rating organization.
“Sale Agreement” means the Receivables Sale Agreement, dated as of the Closing
Date, by and between TFS and the Borrower, as the same may be amended, restated
or otherwise modified from time to time.
“Sales Proceeds” means, with respect to any Equipment, the aggregate amount of
proceeds received by the Servicer in connection with the remarketing, sale,
transfer, lease, re-lease or other disposition of such Equipment (other than
Extended Lease Payments), net of any and all out-of-pocket costs and expenses
incurred by the Servicer in connection with such sale or other disposition,
including without limitation, all repossession, auction, painting, repair and
any and all other similar liquidation and refurbishment costs and expenses.
“Scheduled End Date” means, for a Lease Contract, the original date set forth in
such Lease Contract as the date on which such Lease Contract is scheduled to
expire.
“Scheduled Termination Date” means May 28, 2017, as such date may be extended by
the parties hereto from time to time in accordance with Section 1.7.
“Secured Parties” means the Administrative Agent, the Hedge Counterparty and the
Lenders.

I-25



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Senior Hedge Termination Payment” means any Hedge Termination Payment owed by
the Borrower to the Hedge Counterparty under a Hedge Agreement that is not a
Subordinated Hedge Termination Payment.
“Senior Monthly Interest and Fees” means, with respect to any Settlement Date,
the sum of (a) all Interest for the related Monthly Period and all accrued and
unpaid Interest for any prior Monthly Periods, plus (b) all Unused Fees for the
related Monthly Period and all accrued and unpaid Unused Fees for any prior
Monthly Period, to the extent such sum does not exceed an amount equal to the
amount of interest and fees that would have accrued on the Aggregate Loan Amount
during the related Monthly Period at a per annum rate equal to the sum of the CP
Rate or the Drawn Liquidity Rate for such Monthly Period, as applicable, plus
the Used Fee Rate (without giving effect to the proviso to the definition
thereof) plus the Unused Fee Rate.
“Serviced Balance” means the aggregate Discounted Receivable Balance as of the
end of the preceding month (or, for Receivables which did not exist as of the
end of the preceding calendar month, the Initial Discounted Receivable Balance
of such Receivable) of all Receivables owned at any time during such Monthly
Period by the Borrower, including without limitation, all Receivables which
became Defaulted Receivables during such Monthly Period.
“Servicer” means Terex Financial Services, Inc., in its capacity as Servicer, or
any Person designated to so act as Servicer on behalf of the Borrower under the
Transaction Documents.
“Servicer Replacement Event” means the occurrence of any event described in
clause (d) below or the delivery by the Administrative Agent of written notice
stating that it is a “Servicer Replacement Event Notice” to the Borrower after
any other event described below shall have occurred and be continuing:
(a)    any failure by the Servicer or the Performance Guarantor to (i) make any
payment or deposit required hereunder or (ii) timely deliver the Periodic Report
and, in either case, the continuance of such failure for a period of five (5)
Business Days; provided, that in the case of a failure to make a deposit
required under Section 1.6(a) hereof, the five (5) Business Day grace period
shall only apply to four such failures during any twelve (12) month period; or
(b)    the Originator, the Servicer or the Performance Guarantor fails to
observe or perform any term, covenant or agreement under any Transaction
Document which failure materially and adversely affects the interests of the
Lenders (for purposes of determining whether such failure materially and
adversely affects the interests of the Lenders, all references in any such term,
covenant or agreement to any materiality, Material Adverse Effect, in all
material respects or other similar qualifier contained in or otherwise
applicable to such term, covenant or agreement shall be disregarded and given no
effect), and such failure remains unremedied for sixty (60) days after the
earlier of actual knowledge of the Originator, the Servicer or the Performance
Guarantor, or the Originator, the Servicer or the Performance Guarantor having
received written notice thereof from the Administrative Agent or any Lender; or

I-26



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



(c)    any written representation or warranty made by the Originator, the
Servicer or the Performance Guarantor in any Transaction Document shall have
been incorrect in any respect when made and such incorrect representation or
warranty materially and adversely affects the rights of the Lenders (for
purposes of determining whether such failure materially and adversely affects
the interests of the Lenders, all references in any such representation or
warranty to any materiality, Material Adverse Effect, in all material respects
or other similar qualifier contained in or otherwise applicable to such
representation or warranty shall be disregarded and given no effect), and such
incorrect representation or warranty remains unremedied for sixty (60) days
after the earlier of actual knowledge of the Originator, the Servicer or the
Performance Guarantor, or the Originator, the Servicer or the Performance
Guarantor having received written notice thereof from the Administrative Agent
or any Lender; it being understood that any repurchase of a Receivable by the
Originator pursuant to Section 2.8 of the Sale Agreement shall be deemed to
remedy any incorrect representation or warranty with respect to such Receivable;
or
(d)    the Servicer or the Performance Guarantor suffers a Bankruptcy Event; or
(e)    the occurrence of an Event of Default; or
(f)    the occurrence of a Downgrade Event.
provided, however , that a delay or failure of performance under clauses (a),
(b) or (c) above for a period of thirty (30) days beyond the applicable cure
period will not constitute a Servicer Replacement Event if such delay or failure
was caused Force Majeure Event.
“Servicing Fee” means, for any Monthly Period (calculated on the basis of a
360-day year for actual days elapsed), an amount equal to the Servicing Fee Rate
multiplied by the Serviced Balance for such Monthly Period.
“Servicing Fee Rate” means [●]% per annum, or such other rate as may be agreed
upon between the Administrative Agent and a successor Servicer.
“Settlement Date” means the 20th day of each calendar month commencing on July
20, 2015; provided, however, whenever a Settlement Date would otherwise be a day
that is not a Business Day, the Settlement Date shall be the next Business Day.
As used herein, the “related” Settlement Date with respect to a Monthly Period
shall be the Settlement Date which follows such Monthly Period.
“Special Purpose Entity” means any special purpose corporation, partnership,
limited partnership, trust, statutory trust, limited liability company or other
entity created for one or more financings.
“Subordinated Hedge Termination Payment” means any Hedge Termination Payment
owed by the Borrower to the Hedge Counterparty under a Hedge Agreement where the
Hedge Counterparty is the “defaulting party” or sole “affected party” (other
than with respect to “illegality” or a “tax event”), as each such term is
defined in such Hedge Agreement.

I-27



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Subordinated Monthly Interest and Fees” means, with respect to any Settlement
Date, (x) the sum of (a) all Interest for the related Monthly Period and all
accrued and unpaid Interest for any prior Monthly Periods, plus (b) all Unused
Fees for the related Monthly Period and all accrued and unpaid Unused Fees for
any prior Monthly Period less (y) the Senior Monthly Interest and Fees for such
Settlement Date.“Supplemental Servicing Fees” means any and all (i) late fees,
(ii) extension fees, (iii) prepayment charges, (iv) early termination fees, (v)
non-sufficient funds charges, (vi) documentation fees and (vii) any and all
other administrative fees or similar charges allowed by applicable law received
by or on behalf of the Servicer, the Borrower or the Originator with respect to
any Receivable.
“Take-Out Securitization” means (a) a financing transaction of any sort
undertaken by the Originator or any Affiliate of the Originator secured,
directly or indirectly, by any Receivables or (b) any other asset
securitization, secured loans or similar transactions involving any Receivables
or any beneficial interest therein.
“Targeted Loan Amount” means, with respect to any date of determination (x) on
any date prior to the Turbo Amortization Date, the product of (a) the Advance
Rate and (b) the Adjusted Included Balance on such date and (y) from and after
the Turbo Amortization Date, zero ($0)
“TFS” is defined in the preamble.
“TFS Indemnified Losses” is defined in Section 7.1(c).
“Transaction Documents” means this Agreement, the Fee Letter, the Sale
Agreement, any Hedge Agreement, the Performance Guaranty and all other
documents, instruments and agreements executed or furnished on the Closing Date
in connection herewith and therewith, as the same may be amended or modified
from time to time.
“Transfer Request” means the Transfer Request in substantially the form of
Exhibit B.
“Turbo Amortization Date” means the earliest to occur of (1) the Payment Date in
the thirteenth (13th) month after the Scheduled Termination Date, (2) the
occurrence of an Early Amortization Event and (3) the occurrence of an Event of
Default.
“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.
“Underwriting Guidelines” means the Originator’s guidelines, policies and
procedures, as in effect from time to time in accordance with the Sale
Agreement.
“Unused Fee” means the fee payable by the Borrower to the Administrative Agent
for each Monthly Period which shall equal the product of (i) the Unused Fee
Rate, (ii) an amount equal to the excess of (A) the average daily Facility Limit
during such Monthly Period, over (B) the sum of the average daily Loan Amounts
for all Lenders during such Monthly Period and (iii) a fraction, the numerator
of which is the number of days in the Monthly Period (or, in the case of the
initial Monthly Period, the period from and including the Closing Date to and
including the last day of such Monthly Period), and the denominator of which is
360.

I-28



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



“Unused Fee Rate” shall have the meaning specified in the Fee Letter.
“USA” means the United States of America (including all states, the District of
Columbia and political subdivisions thereof).
“U.S. Adjusted Included Balance” means, on any day, an amount equal to (a) the
U.S. Included Balance on such day minus (b) the Excess Concentration Amount on
such day, if any.
“U.S. Included Balance” means, (x) for any day, the aggregate Discounted
Receivable Balance as of the end of the preceding month (or, for Eligible
Receivables which did not exist as of the end of the preceding calendar month,
the Initial Discounted Receivable Balance of such Receivable) of all Eligible
Receivables (excluding Canadian Receivables) on such day and (y) for any Monthly
Period, the sum of the aggregate Discounted Receivable Balance as of the
beginning of such Monthly Period of all Eligible Receivables (excluding Canadian
Receivables) at the beginning of such Monthly Period plus the aggregate
Discounted Receivable Balance as of the beginning of such Monthly Period (or,
for Eligible Receivables which did not exist at the beginning of such Monthly
Period, the Initial Discounted Receivable Balance of such Receivable) of all
Eligible Receivables (excluding Canadian Receivables) which were acquired by the
Borrower during such Monthly Period.
“U.S. Targeted Loan Amount” means for any date of determination following the
occurrence and continuance of a Canadian Amortization Event, (x) on any date
prior to the Turbo Amortization Date, the product of (a) the Advance Rate and
(b) the U.S. Adjusted Included Balance on such date and (y) from and after the
Turbo Amortization Date, zero ($0).
“Volcker Rule” is defined in Section 4.1(i).
“Weighted Average Fixed Rate” means, for any Settlement Date and with respect to
all Hedge Transactions in effect during the related Monthly Period, the product
of (a) an amount equal to (i) the sum of the “fixed-rate” payments payable by
the Borrower under the related Hedge Agreements with respect to such Monthly
Period divided by (ii) the average daily Hedge Notional Amount during such
Monthly Period times (b) twelve (12).
“Weighted Average Floating Rate” means, for any Settlement Date and with respect
to all Hedge Transactions in effect during the related Monthly Period, the
product of (a) an amount equal to (i) the sum of the “floating-rate” payments
payable by the Hedge Counterparty to the Borrower (or the Servicer on behalf of
the Seller) under the related Hedge Agreements with respect to such Monthly
Period divided by (ii) the average daily Hedge Notional Amount during such
Monthly Period times (b) twelve (12).
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes. All terms used in
Article 9 of the

I-29



--------------------------------------------------------------------------------

“[●]” Indicates that text has been omitted which is the subject of a
confidential treatment request. This text has been separately filed with the
SEC.



UCC in the State of New York and not specifically defined herein are used herein
as defined in such Article 9.





I-30



--------------------------------------------------------------------------------




EXHIBIT A
FORM OF PERIODIC REPORT
(on file with the Servicer and Administrative Agent)





A-1



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF TRANSFER REQUEST
[DATE]
Credit Suisse AG, New York Branch, as Administrative Agent
[Insert Address]
TFS FUNDING I, LLC, a Delaware limited liability company (the “Borrower”),
hereby delivers this certificate to Credit Suisse AG, New York Branch,
as Administrative Agent (the “Administrative Agent”), pursuant to Section 2.4(a)
of that certain Loan and Security Agreement dated as of May 28, 2015 among the
Borrower, Terex Financial Services, Inc., as servicer, the Conduit Lenders from
time to time party thereto, the Committed Lenders from time to time party
hereto, and the Administrative Agent (as amended from time to time, the “Loan
Agreement”), in connection with the Borrower’s request for release of the
Administrative Agent’s security interest in the Receivables identified on
Schedule I hereto (the “Released Receivables”) together with the other items of
related Collateral (such other items of related Collateral, together with the
Released Receivables, the “Released Collateral”). Capitalized terms used but not
defined herein have the meanings given to such terms in the Loan Agreement.
The Borrower hereby represents, warrants, acknowledges and agrees that:
1.    after giving effect to the release of the Released Collateral, the Loan
Amount does not exceed the [Targeted Loan Amount][U.S. Targeted Loan Amount] and
the Borrower has determined that sufficient Available Funds will be available in
the Collection Account on the next Settlement Date for payments in accordance
with and to the extent required by the provisions of Section 1.6(a)(i) to (v) on
such Settlement Date;
2.    proceeds from the sale or transfer of the Released Collateral in an amount
equal to the Required Payoff Amount (as defined in Section 2.4(e) of the Loan
Agreement) shall be paid to the Administrative Agent.
All other conditions precedent in Section 2.4(a) are satisfied or will be after
giving effect to the transfer requested hereby.
[SIGNATURE FOLLOWS]



B-1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this certificate to executed by the
undersigned authorized officer as of the date above first written.
TFS FUNDING I, LLC
By:_______________________________
Name:
Title:





    



--------------------------------------------------------------------------------




SCHEDULE I
RELEASED RECEIVABLES





    



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF ADDITION NOTICE
[________], 2015
To: Credit Suisse AG, New York Branch, as Administrative Agent
[Insert Address]
 

Re:
Loan Request under the Loan and Security Agreement (the “Loan Agreement”), dated
as of May 28, 2015 among Terex Funding I, LLC, Terex Financial Services, Inc.,
as servicer, the Conduit Lenders from time to time party thereto, the Committed
Lenders from time to time party hereto, and Credit Suisse AG, New York Branch,
as Administrative Agent.

Ladies and Gentlemen:
The Borrower hereby requests a loan pursuant to Section 1.1 of the Loan
Agreement.
1.    The borrowing requested hereby is $[_________].
2.    The date for the loan requested hereby is [_______].
3.    Additional Receivables with a Discounted Receivables Balance of
$[___________], as of the Cut-Off Date, will be added to the Financed
Receivables.
4.    The Included Balance as of the applicable Borrowing Date (after giving
effect to any additions or deletions on such date), will be $[______________].
[The U.S. Included Balance as of the applicable Borrowing Date (after giving
effect to any additions or deletions on such date), will be $[______________].]
5.    The [Targeted Loan Amount] [U.S. Targeted Loan Amount] (after giving
effect to the requested Loan and any additions to or deletions from the Included
Balance on such Borrowing Date) will be $[______________].
6.    The proceeds of the requested Loan should be deposited into the following
account located in the United States of America:
[______________]
[Insert Wire Instructions]


7.    Attached hereto as Schedule A is a Schedule of Additional Receivables.


Capitalized terms used herein and not otherwise defined herein shall have the
meanings as ascribed to such terms in the Loan Agreement.



C-1



--------------------------------------------------------------------------------




[SIGNATURE PAGE FOLLOWS]



Very truly yours,

TEREX FUNDING I, LLC
By:_______________________________
Name:
Title:



716811044 14470169

--------------------------------------------------------------------------------




SCHEDULE A
SCHEDULE OF ADDITIONAL RECEIVABLES



    



--------------------------------------------------------------------------------




EXHIBIT D
HEDGING STRATEGY
On or prior to the making of the Loan and each Settlement Date, if the Aggregate
Loan Amount exceeds the Hedge Notional Amount by more than $10,000,000, the
Borrower shall enter into one or more Hedge Agreements with respect to the
Receivables related to the Loan, provided that each such Hedge Transaction
shall:
(i)    be entered into with a Hedge Counterparty and be governed by a Hedge
Agreement;
(ii)    have a schedule of monthly payment periods coinciding with each
Settlement Date;
(iii)    have an amortizing notional amount such that (x) the Hedge Notional
Amount in effect on such date is equal to 100% of the Loan Amount and (y) the
Hedge Notional Amount during each Monthly Period thereafter is equal to 100% of
the projected Loan Amount during such Monthly Period (projected assuming that
the portion of principal collections in respect of the Receivables in the
Receivables Pool that is attributable to the Loan Amount will be applied in
repayment of the Loan Amount, as reasonably determined by the Servicer and the
Administrative Agent based upon the scheduled Monthly Contract Payments of the
Receivables in the Receivables Pool and expected loss, delinquency, default and
prepayment rates with respect thereto, but, for the avoidance of doubt,
determined using the Loan Amount on the Closing Date or Settlement Date, as
applicable); and
(iv)    provide for two series of monthly payments to be netted against each
other, one such series being payments to be made by the Borrower to a Hedge
Counterparty (solely on a net basis) by reference to the applicable Hedge Rate
for such Hedge Transaction, and the other such series being payments to be made
by the Hedge Counterparty to the Servicer (or, when the Daily Remittance
Condition is in effect, the Collection Account), for the benefit of each Lender
(solely on a net basis) by reference to either the “USD-LIBOR” rate (as each
such term is defined in the 2000 ISDA Definitions published by the International
Swap and Derivatives Association, Inc.), as determined by the Servicer (on
behalf of the Borrower), as in effect on the first day of each monthly payment
period, the net amount of which shall be deemed to be Available Funds (if
payable by the Hedge Counterparty) or shall be paid by the Borrower to the Hedge
Counterparty to the extent funds are available under Section 1.6 of this
Agreement.
Notwithstanding the foregoing, on the date of such Loan or on any Settlement
Date, as applicable, one or more such Hedge Transactions may be combined into a
single Hedge Transaction, in the aggregate, which satisfies the requirements set
forth in this Exhibit D.
In addition, if, on any Settlement Date occurring on or after the date on which
the Commitment Termination Date has occurred with respect to all Lenders, the
Hedge Notional Amount is less than 90% of the Loan Amount on such date, the
Servicer shall cause the Borrower to, within

D-1



--------------------------------------------------------------------------------




thirty (30) days, enter into one or more Hedge Transactions or amendments to
existing Hedge Transactions (in each case acceptable to the Administrative
Agent) such that the Hedge Notional Amount at such time shall be equal to the
Loan Amount at such time. If, on any Settlement Date occurring on or after the
date on which the Facility Termination Date has occurred with respect to all
Lenders, the Hedge Notional Amount is greater than 110% of the Aggregate Loan
Amount at such time, the Servicer shall cause the Borrower to, within thirty
(30) days, amend or terminate existing Hedge Transactions such that the Hedge
Notional Amount at such time shall be equal to the Loan Amount at such time;
provided that the Hedge Transaction(s) with the lowest close-out amounts being
owed by either party (as reasonably agreed by the applicable Hedge
Counterparty(s) and Borrower (or the Servicer on its behalf), and if such
parties cannot agree, then as determined by the Administrative Agent) shall be
terminated by the Borrower (or the Servicer on its behalf) in order to effect
the foregoing. Any Hedge Transactions entered into pursuant to this paragraph
shall satisfy the requirements set forth in clauses (i) through (iv) above.
All Hedge Termination Payments and other costs incurred in connection with the
transactions contemplated by the foregoing paragraph shall be paid by the
Servicer. In addition, if the Covered Amount on any Settlement Date (whether
before or after the Facility Termination Date) is greater than zero ($0), the
Servicer shall pay to Borrower on such Settlement Date by transfer of
immediately available funds to the Collection Account, an amount equal to such
Covered Amount, and any such amounts shall be deemed to be Collections and shall
be distributed in accordance with Section 1.6 on such Settlement Date. The
Servicer shall be entitled to reimbursement of any amounts paid by it pursuant
to this paragraph in accordance with, and solely to the extent funds are
available therefor under, Section 1.6.
Each Hedge Counterparty shall be selected by the Servicer; provided, however,
that each Hedge Counterparty other than Credit Suisse International (a) that
does not meet or subsequently ceases to meet the First Rating Threshold shall be
required to (x) post collateral, (y) obtain an Eligible Guarantee from a third
party that satisfies the First Rating Threshold or (z) effect a transfer of its
obligations under the Hedge Agreement to a third party that satisfies the First
Rating Threshold and (b) that does not meet or subsequently ceases to meet the
Second Rating Threshold shall be required to (x) post collateral and (y) (1)
obtain an Eligible Guarantee from a third party that satisfies the First Rating
Threshold or (2) effect a transfer of its obligations under the Hedge Agreement
to a third party that satisfies the First Rating Threshold.
To ensure the most competitive fixed rate, when selecting a Hedge Counterparty,
the Servicer will generally solicit offers from different Hedge Counterparties,
but shall be under no obligation to do so. For purposes of this paragraph, the
following terms shall have the following meanings:
“Eligible Guarantee” means an unconditional and irrevocable guarantee of all
present and future obligations of the Hedge Counterparty under the related Hedge
Agreement that is provided by a guarantor as principal debtor rather than surety
and is directly enforceable by the Borrower, where either (A) a law firm has
given a legal opinion confirming that none of the guarantor’s payments to the
Borrower under such guarantee will be subject to withholding for tax purposes or
(B) such guarantee provides that, in the event that any of such guarantor’s
payments

D-2



--------------------------------------------------------------------------------




to the Borrower are subject to withholding for tax purposes, such guarantor is
required to pay such additional amount as is necessary to ensure that the net
amount actually received by the Borrower (free and clear of any withholding tax)
will equal the full amount the Borrower would have received had no such
withholding been required.
“First Rating Threshold” means, with respect to an entity, (a) the rating of its
long term, unsecured, unsubordinated and unguaranteed debt obligations is at
least as high as either (i) “A (flat)” by DBRS or (ii) the equivalent thereof by
any two of Fitch, Moody’s or S&P.
“Second Rating Threshold” means, with respect to an entity, the rating of its
long term, unsecured, unsubordinated and unguaranteed debt obligations is (i)
“BBB (flat)” by DBRS or (ii) the equivalent thereof by any of Fitch, Moody’s or
S&P.





D-3



--------------------------------------------------------------------------------







E-1

